Exhibit 10.18

Confidential

 

FORD AND BSQUARE

SYNC Generation 2

Hardware Design and Systems Integration Services

Global Terms and Conditions

Agreement Summary

The documents listed below, in order of precedence, and their respective
attachments comprise this Agreement (“Agreement”) made by and between Ford Motor
Company, a Delaware corporation with its principal office at One American Road,
Dearborn, Michigan 48126, on behalf of itself and the Ford Related Companies
(“Buyer” or “Ford”), and BSQUARE Corporation, a Delaware corporation with its
principal office at 110 110th Ave. NE, Suite 200, Bellevue, WA, 98004, on behalf
of itself and the BSquare Related Companies (“Supplier” or “BSquare”). This
Agreement is effective as of December 30, 2009 (“Effective Date”).

 

1. Ford / BSQUARE Purchase Order

 

2. Ford-BSQUARE SYNC Generation 2 Hardware Design and Systems Integration
Services Global Terms and Conditions (Version 2.3 dated December 30, 2009)

 

3. Statements of Work (SoW) (Both Version 2.3 dated December 30, 2009)

This Agreement covers goods and services under a Purchase Order issued by Ford.

Entire Agreement

Unless specifically set forth herein, this Agreement is the entire agreement
between the parties with respect to the subject matter herein, and supersedes
all prior agreements, proposals, representations, statements, and
understandings, whether written or oral. No change, modifications or wavier of
any of the terms of this Agreement shall be binding unless made in a writing
signed by both parties. If the terms contained in this Agreement conflict or are
inconsistent with the terms of any Purchase Order or other document provided by
Buyer, the terms of this Agreement shall control. Language that is shown in the
Agreement as “stricken” (e.g., stricken) is not part of this Agreement and is
included solely for Buyer’s internal reference in order to determine deviations
from its standard terms.

Authorized Signatures

 

FORD MOTOR COMPANY   BSQUARE CORPORATION

/s/ Jason Rodriguez

 

/s/ Brian Crowley

Signature   Signature

Jason Rodriguez

 

Brian Crowley

Print Name   Print Name

Buyer – Global Purchasing

 

President & CEO

Title   Title

12/30/09

 

12/30/09

Date:   Date:

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

GLOBAL TERMS AND CONDITIONS

TABLE OF CONTENTS

 

SECTION

  

DESCRIPTION

   PAGE

1

   What Is Covered    1

2

   Documents Used In Production Purchasing    1

3

   Web-Guides and Supplemental Terms and Conditions    2

4

   The Terms and Conditions That Apply    3

5

   When The Contract Is Formed    4

6

   Quantity    5

7

   Volume Projections    5

8

   Duration Of the Production Purchase Order    5

9

   Changes    6

10

   Payment Terms and Taxes    6

11

   Setoff    7

12

   Quality Assurance    7

13

   Shipping, Packaging and Delivery    8

14

   Delivery of Nonconforming Goods    8

15

   Using The Buyer’s Intellectual Property and Tooling    9

16

   Using The Supplier’s Technical Information    9

17

   Confidentiality    10

18

   TVM and Warranty Reduction Programs    12

19

   Licenses    12

20

   Embedded Software and Other Works of Authorship    14

21

   Software Development/Hosting/Network Attachment Terms    14

22

   Warranty    15

23

   Recalls and Other Field Service Actions    18 16

24

   Information Provided to A Government; Substance and Materials Reporting and
Compliance    16

25

   Indemnification Obligations Of The Supplier    17

26

   Termination For Cause    19

27

   Other Termination    21

28

   Claims    22

29

   Program Cancellation    22

30

   Potential Adjustment Of Supplier Financial Responsibility    22

31

   Supplier’s Obligations On Expiration or Termination    23

32

   Audit Rights and Financial Information    23

33

   Service Parts    29 24

34

   Tooling and Other Property Of The Buyer    32 24

35

   Supplier-Owned Tooling    32 24

36

   Compliance With Laws    24

37

   Basic Working Conditions and Employment Status    25

38

   Protection Of Supply    26

39

   Resolving Disputes    26

40

   Excusable Delay    27

41

   Waiver Of Nonperformance    28

42

   Assignments    28

43

   Continuing Obligations; Severability    29

44

   Written Notices    29

45

   No Third-Party Rights    29

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

46

   Advertising, Publicity and News Releases    29

47

   Miscellaneous Matters    29

48

   Limitation of Liability    30

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.    3



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

GLOBAL TERMS AND CONDITIONS

INDEX OF DEFINED OR REFERENCED TERMS

 

TERM

  

SECTION

   PAGE   

TERM

  

SECTION

   PAGE          Production Tool Order    2.14    2

Advanced Shipping Notices

   10.03    6    Production Vehicle    22.02    15          Prototype Purchase
Order    2.09    1

Blanket Purchase Order

   2.11    2    Prototype Tool Order    2.13    2

Buyer

   1.02    1    Purchase Order    1.02    1

Buyer Confidential Information

   17.01(b)    10    Quality/Reliability Statement of Work    2.06    1

Buyer Works

   19.07    12    Reasonable Care    17.02(a)    10

Code of Basic Working Conditions

   37.03    23    Related Company    11.02    6          Release    2.17    2

Commercially Reasonable

   19.04    12    Renewal Term    8.02    5

Confidential Information

   17.01    9    Retained Works    19.06    12

Confidential Information of the Other Party

   17.01    9         

Document Release Date

   4.03    3    Request for Quote    2.04    1

Effective Date

   4.03    3         

Earlier Agreements

   2.20    2         

Embedded Software

   20.01    13    Statement of Work    2.05    1

Excusable Event

   40.01    25    Supplemental Terms and Conditions    2.16    2

Extended Term

   8.04(a)    5    Supplier    1.02    1          Supplier Confidential
Information    17.01(a)    9

Financial Reports

   32.03    22         

Ford Vehicle

   22.01    15    Target Agreement    2.03    1

General Purchase Order Documents

   2.19    2    Team Value Management    18.01    11

Global Terms and Conditions

   2.15    2    Technical Information    16.01    8

Goods

   1.02    1    Technology Agreement    2.08    1

Government

   36.01    23    Third Party IP    19.02    11

Government Requirement

   36.01    23         

Indemnified Person

   25.01    16    Volume Projections    7.01    4

Initial Term

   8.01    5    Warranty Reduction Program    18.01    11

Intellectual Property Rights

   15.01    8    Warranty Period    22.01    15

Level One Materials

   16.02    8    Warranty Program Agreement    2.07    1

Level Two Materials

   16.03    9    Web-Guides    3.01    2

License

   19.01    11    Written Notice    44.01    27

Litigation Costs

   25.01    16         

Lump Sum Purchase Order

   2.12    2         

Net Settlement Basis

   11.01    6         

Off-the-Shelf Goods

   19.02    11         

Production Purchase Order

   2.10    2         

Production Spot Buy Purchase Order

   2.12    2         

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission. FORD CONFIDENTIAL
– DO NOT DISTRIBUTE EXTERNALLY    DRAFT JULY 17, 2003



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

GLOBAL TERMS AND CONDITIONS

 

 

SECTION 1. WHAT IS COVERED

1.01 Goods and Services The Global Terms and Conditions apply to the purchase by
the Buyer of production goods and services from the Supplier including:
(a) production and service parts, components, assemblies and accessories;
(b) raw materials; (c) tooling; and (d) design, engineering or other services.
Separate Global Terms and Conditions apply to the purchase of non-production
goods and services. The Global Terms and Conditions can be found at the Global
Terms and Conditions home page accessible via the Ford Supplier Portal (FSP)
(http://fsp.covisint.com/) or obtained directly from the Buyer.

1.02 What’s Being Purchased The Production Purchase Order, Production Tool
Order, Blanket Purchase Order, Prototype Purchase Order, Prototype Tool Order,
Lump Sum Purchase Order or Production Spot Buy Purchase Order describe the goods
and services being purchased and specify the name and address of the Buyer and
the Supplier. The goods and services purchased are referred to as the Goods or
Deliverables. A reference to a Purchase Order in a provision of the Global Terms
and Conditions is a reference to all of the following: Production Purchase
Order, Production Tool Order, Blanket Purchase Order, Prototype Purchase Order,
Prototype Tool Order, Lump Sum Purchase Order, and Production Spot Buy Purchase
Order. References to this Agreement shall mean this “SYNC Generation 2 Hardware
Design and Systems Integration Services Global Terms and Conditions” agreement.

SECTION 2. DOCUMENTS USED IN PRODUCTION PURCHASING

2.01 General Provisions in this Section 2 describe the most common types of
documents that may apply to the purchase of the Goods. The documents are listed
in the approximate timing sequence in which they may be entered into with the
Supplier.

2.02 A Sourcing Agreement – Intentionally stricken.

2.03 A Target Agreement – Intentionally stricken.

2.04 A Request For Quote (RFQ) asks the Supplier to provide a quotation for the
Goods. Any quotation must be based on the Global Terms and Conditions.

2.05 A Statement of Work is prepared or approved by the engineering activity of
the Buyer. In most cases, it is developed before a Production Purchase Order is
issued.

2.06 A Quality/Reliability Statement of Work is a Statement of Work that
includes long-term durability specifications for the Goods (like 10-years or
150,000 miles, whichever comes first). It may also specify the testing
methodology that will be used.

2.07 A Warranty Program Agreement is an agreement relating to a warranty
reduction, recovery or chargeback program. It may be entered into at any time
and may apply to some or all of the brands of the Buyer or its Related Companies
(defined in Section 11.02).

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 1



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

2.08 A Technology Agreement may be entered into in special cases to address
Intellectual Property Rights (defined in Section 15.01), Confidential
Information (defined in Section 17.01), or other matters. In most cases, it will
be entered into before a Production Purchase Order is issued.

2.09 A Prototype Purchase Order is used to purchase a fixed amount of prototype
Goods. It describes the Goods and specifies the price, quantity and other key
terms.

2.10 A Production Purchase Order is used to purchase most types of production
goods and services. It describes the Goods and specifies the price, quantity and
other key terms.

2.11 A Blanket Purchase Order is used to purchase certain types of goods or
services, like Service Parts. It provides a framework of agreed terms, like the
price, that will apply when the Buyer issues a Release.

2.12 A Lump Sum Purchase Order or Production Spot Buy Purchase Order is used on
an exception basis for the purchase of a fixed amount of the Goods.

2.13 A Prototype Tool Order may be used to purchase Tooling required to produce
prototype Goods.

2.14 A Production Tool Order is used to purchase Tooling used to make the Goods.

2.15 The Global Terms and Conditions are the primary contract terms and
conditions that apply to the purchase of the Goods. They also include special
provisions for the purchase of Tooling, Service Parts and Component Parts.

2.16 Supplemental Terms and Conditions may be issued by the Buyer to address
special product or local market requirements, including legal matters specific
to the country where the Buyer or the Supplier is located. The Supplemental
Terms and Conditions will identify the scope of their applicability. See
Section 3 for more details.

2.17 A Release instructs the Supplier to ship a specified quantity of the Goods
to a particular location by a specified date and time.

2.18 Either party may provide a Written Notice. It is defined in Section 44.01.

2.19 General Purchase Order Documents are the Global Terms and Conditions,
Web-Guides, and applicable Supplemental Terms and Conditions, as described in
Section 4.01.

2.20 Earlier Agreements are written agreements entered into with the Supplier
relating to the Goods, like a Target Agreement, Technology Agreement, Statement
of Work, or Warranty Program Agreement, as described in Section 4.02.

SECTION 3. WEB-GUIDES AND SUPPLEMENTAL TERMS AND CONDITIONS

3.01 Web-Guides The Web-Guides contain specific requirements for matters like
packaging, shipping, Service Parts, taxes, environmental and obsolescence. The
Web-Guides are part of the Purchase Order and are binding on the Supplier and
the Buyer. The Global Terms and Conditions will take precedence in the event of
any conflict with a Web-Guide, except to the extent that the Web-Guide specifies
otherwise.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 2



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

3.02 Supplemental Terms and Conditions The Supplemental Terms and Conditions
contain specific requirements to address special product or local market
requirements, including legal matters specific to the country where the Buyer or
the Supplier is located. As with the Web-Guides, the Supplemental Terms and
Conditions are part of the Purchase Order and are binding on the Supplier and
the Buyer. The Supplemental Terms and Conditions will take precedence in the
event of any conflict with the Global Terms and Conditions.

3.03 Where Found The Web-Guides and Supplemental Terms and Conditions can be
found at the Global Terms and Conditions home page described in Section 1.01, or
obtained directly from the Buyer. This home page also includes Supplier
Frequently Asked Questions (FAQs). Interpretations included in the FAQs are
binding on the Buyer.

SECTION 4. THE TERMS AND CONDITIONS THAT APPLY

4.01 General The contract between the Buyer and the Supplier for the purchase
and sale of the Goods is the Purchase Order. The Purchase Order includes the
Global Terms and Conditions, the Web-Guides, and the other applicable documents
described in Section 2 that are issued by the Buyer, or signed by the Buyer and
the Supplier (in the case of agreements), relating to the purchase and sale of
the Goods. The Global Terms and Conditions, Web-Guides, and applicable
Supplemental Terms and Conditions are referred to as the General Purchase Order
Documents.

4.02 Earlier Agreements Written agreements entered into with the Supplier
relating to the Goods, like a Target Agreement, Technology Agreement, Statement
of Work, or Warranty Program Agreement, are referred to as Earlier Agreements.
They will continue to apply after a Purchase Order has been issued, subject to
Section 4.09.

4.03 Effective Date and Document Release Date The Effective Date is shown on the
Purchase Order. It is the date on which the Purchase Order went into effect.
Each General Purchase Order Document will have a Document Release Date, which is
the date on which it went into effect. General Purchase Order Documents in
effect on the Effective Date are part of the Purchase Order and apply to the
purchase of the Goods, subject to Sections 4.04 through 4.07 below.

4.04 Renewal Date The General Purchase Order Documents in effect on July 1st of
a Renewal Term (defined in Section 8.02) will apply to a Production Purchase
Order renewed on that date. These may include requirements that are different
from those in effect when the Production Purchase Order was first issued or
previously renewed. For Blanket Purchase Orders, the General Purchase Order
Documents in effect at the time of a Release will apply.

4.05 Annual Updates Changes in the General Purchase Order Documents shall only
be effective for Statements of Work and/or Purchase Orders issued following the
effective date of such changes. In the event Supplier takes exception to any
changes, Buyer and Supplier will negotiate in good faith to find a solution
prior to the effective date of the changes. If a dispute remains, Supplier shall
not be obligated to perform work under any Statement of Work or Purchase Order
issued after changes have been implemented.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 3



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

4.06 Other Updates The Buyer may make revisions to the General Purchase Order
Documents at times other than the May 1st annual update. If it does so, the
Buyer will post the revisions on the Global Terms and Conditions home page
described in Section 1.01 and provide the Supplier with a Written Notice of the
revisions. The Written Notice will include the date on which the revisions will
become effective.

4.07 Binding Effect Revisions to the General Purchase Order Documents that are
made after the Effective Date shown on the Purchase Order or after the beginning
of a Renewal Term are binding on the Buyer and the Supplier upon the written
consent of both parties.

4.08 Supplier Terms and Conditions No terms or conditions other than those that
apply to the Purchase Order as described in this Section 4 will apply to the
Purchase Order, including any contract terms that may have been submitted by the
Supplier.

4.09 Exceptions to Global Terms and Conditions

(a) General Requirements Any exception, deviation, amendment, modification or
waiver of any provision of the Global Terms and Conditions or any General
Purchase Order Document, whether made under an Earlier Agreement or otherwise,
will be binding on the Buyer only if it has been: (1) made in a Written Notice;
and (2) approved by the highest ranking purchasing executive of the Buyer
(which, if the Buyer is Ford U.S., is its Vice President – Global Purchasing).
If the Buyer is other than Ford U.S., the Buyer is required to first obtain a
favorable written recommendation from the Ford Vice President – Global
Purchasing. The Supplier may obtain written evidence of the recommendation from
the Buyer.

(b) Service Parts – Intentionally stricken.

(c) Supplemental Terms and Conditions Any Supplemental Terms and Conditions
posted on the Global Terms and Conditions home page described in Section 1.01 do
not require any of the approvals described in this Section 4.09.

(d) Expansion of Rights to Intellectual Property in Earlier Agreements In the
event that an Earlier Agreement provides the Buyer with rights to the Supplier’s
Intellectual Property Rights (defined in Section 15.01) that go beyond, or are
in addition to, the Buyer’s rights under the Global Terms and Conditions,
Sections 4.09(a) through (c) do not apply to the additional rights and no
additional approvals or recommendations relating to the additional rights are
required.

SECTION 5. WHEN THE CONTRACT IS FORMED

5.01 Buyer’s Offer When the Buyer issues a Prototype Purchase Order, Production
Purchase Order, Prototype Tool Order, Production Tool Order, Lump Sum Purchase
Order or Production Spot Buy Purchase Order, it makes an offer to purchase the
Goods or Tooling from the Supplier on the terms and conditions specified in
Section 4.

5.02 Blanket Purchase Orders For a Blanket Purchase Order, the offer is made
when the Buyer issues a Release. The offer applies for only the quantity
specified in the Release.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 4



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

5.03 Supplier Acceptance The contract is formed when the Supplier accepts the
offer of the Buyer. This occurs upon the earlier of: (a) the Supplier beginning
work or performance; or (b) the Supplier notifying the Buyer of its acceptance
of the offer.

SECTION 6. QUANTITY

6.01 Requirements The Supplier will provide the Buyer’s requirements for the
Goods or Tooling as shown on the Purchase Order. On a Production Purchase Order,
the quantity is typically specified as a percentage of the Buyer’s requirements
for the Goods. The Buyer will purchase this same quantity. The Buyer will issue
Releases to specify the quantities needed, delivery locations, times and dates.
Time and quantity are of the essence in the purchase of the Goods.

SECTION 7. VOLUME PROJECTIONS

7.01 Projections The Buyer may provide the Supplier with estimates, forecasts or
projections of its future volume or quantity requirements for the Goods. These
are Volume Projections. They are provided for informational purposes only. The
Supplier and the Buyer may agree on a timeline over which Volume Projections
will be provided.

7.02 No Commitment Volume Projections are not a commitment by the Buyer to
purchase the quantities specified in the Volume Projections. The Buyer’s
purchase obligation is only as specified in Section 6. The Supplier acknowledges
that Volume Projections, like any other forward looking projections, are based
on a number of economic and business factors, variables and assumptions, some or
all of which may change over time, and may or may not be accurate at the time
they were made or later on. The Buyer makes no representation, warranty,
guaranty or commitment of any kind or nature, express or implied, regarding any
Volume Projection.

SECTION 8. DURATION OF THE PRODUCTION PURCHASE ORDER

8.01 Initial Term The Initial Term of the contract begins on the Effective Date
shown on the Production Purchase Order and expires on June 30th of the next
calendar year. If, for example, a Production Purchase Order is issued on July 1,
2004, the Initial Term will end on June 30, 2005. Similarly, the Initial Term of
a Production Purchase Order issued on January 1, 2004 will expire on June 30,
2005.

8.02 Renewal Term The Production Purchase Order will renew automatically on
July 1st for an additional 12 months, ending on the next June 30th, unless a
notice of non-renewal has been provided under Section 8.03. This is the Renewal
Term. The Production Purchase Order will automatically be renewed each
subsequent year for an additional Renewal Term of 12 months unless a notice of
non-renewal has been provided under Section 8.03.

8.03 Non-renewal Either party may elect not to renew the Production Purchase
Order by providing a Written Notice to the other party to that effect. The Buyer
will provide its Written Notice by May 1st of the year in which the Initial Term
or Renewal Term (as applicable) is scheduled to expire. The Supplier will do so
sufficiently in advance of the scheduled expiration date to enable the Buyer to
resource the production of the Goods in a timely and orderly manner, but in no
case later than May 1st of the year in which the Initial Term or Renewal Term
(as applicable) is scheduled to expire. In all cases, the Supplier will consult
with the Buyer’s production purchasing activity prior to giving its Written
Notice to ensure that it will be timely, and the parties will confirm in writing
their agreement to

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 5



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

the Supplier’s Written Notice period. If the Supplier elects not to renew, it
will, if requested by the Buyer: (a) work diligently with the Buyer to identify
an alternative source of supply that is acceptable to the Buyer; and
(b) identify the Supplier’s component-part and raw-material suppliers relating
to the Goods.

8.04 Optional Extended Term

(a) The Buyer, at its option, may extend the term of the Production Purchase
Order for up to 4 months beyond the scheduled June 30th expiration date of the
Initial Term or Renewal Term (as applicable). This is the Extended Term. If the
Extended Term is implemented, the Production Purchase Order will expire at the
end of the Extended Term.

(b) The Buyer will provide the Supplier with Written Notice of any Extended Term
on or before the June 1st before the Initial Term or Renewal Term is set to
expire. The Written Notice will specify the Extended Term (up to 4 months) and
include a Volume Projection of the Buyer’s needs. Prices in effect at the end of
the Initial Term or Renewal Term and all other terms and conditions will remain
in effect during the Extended Term. If a transition period longer than the
Extended Term is required, the Buyer and the Supplier will negotiate in good
faith the terms and conditions of any extension.

SECTION 9. CHANGES

9.01 Changes To Buyer’s Order The Buyer may make changes to its order for the
Goods at any time, in accordance with the change processes set forth in the SOW,
and such changes shall be effective upon written acceptance by Supplier. These
may include changes to the design, specifications, engineering level, materials,
packaging, shipping date, or time or place of delivery. The Supplier will make
all changes requested by the Buyer. The Supplier may not make any change on its
own without first obtaining the Buyer’s consent in a Written Notice. Any
exceptions, deviations, amendments, or modifications to the Global Terms and
Conditions must be made, if at all, under Section 4.09, not under this
Section 9.01.

9.02 Notice The Buyer will provide the Supplier with notice of any change
through an amendment or revision to the outstanding Purchase Order, the issuance
of a new Production Purchase Order, an RFQ or a Written Notice. If the amendment
is accomplished by issuing a new Production Purchase Order, the Initial Term of
the original Production Purchase Order will apply. If the Initial Term has
already expired, the Renewal Term in effect at the time of amendment will
continue.

9.03 Impact on Cost The Supplier will promptly notify the Buyer in a Written
Notice if the proposed change will affect cost or timing and provide
substantiation of its claim. Buyer and Supplier will negotiate in good faith on
an equitable price adjustment (up or down), a change in shipping or delivery
terms, or other appropriate adjustment.

SECTION 10. PAYMENT TERMS AND TAXES

10.01 Payment Terms The Purchase Order will detail payment dates and milestones
where applicable.

10.02 Currency In most cases, payment will be made in the local currency of the
country where the Goods will be manufactured. If a different currency applies,
it will be shown on the Purchase Order or other Written Notice from the Buyer.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 6



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

10.03 Advanced Shipping Notices The Supplier will provide the Buyer with
Advanced Shipping Notices and otherwise comply with the payment requirements
specified in the Payment Web-Guide. Failure to do so may delay payment to the
Supplier.

10.04 Total Price and Taxes The total price for the Goods will include duty, if
applicable, and tax unless otherwise specified in the Tax Web-Guide. The
Supplier will separately show on its invoice any duties, and any sales tax, use
tax, value-added tax (VAT) or similar turnover taxes, levied on the Goods. The
Supplier will provide whatever documents and information the Buyer may require
to support taxes paid, tax reporting, or recovery of VAT. The Supplier will
comply with the requirements of the Tax Web-Guide. The Supplier will pay duty if
the delivery term specified on the Purchase Order requires the Supplier to pay
it (see the Delivery Terms Web-Guide for more details).

SECTION 11. SETOFF

11.01 Supplier’s Direct Accounts The Buyer will administer on a Net Settlement
Basis all of the accounts of the Supplier arising from the Purchase Orders and
other agreements the Supplier has with the Buyer. Net Settlement Basis means
that, unless prohibited by law, the Buyer may set off and recoup against the
Buyer’s accounts payable to the Supplier any amounts for which the Buyer
determines in good faith the Supplier is liable to it under any Purchase Order
or other agreements with the Supplier. The Buyer may do so without notice to the
Supplier.

11.02 Related Companies The Buyer or its Related Companies may also setoff and
recoup against the accounts payable of the Buyer or its Related Companies to the
Supplier or its Related Companies any amounts for which the Buyer or its Related
Companies determines in good faith the Supplier or its Related Companies is
liable under any Purchase Order or other agreements with the Supplier or its
Related Companies.

A Related Company is any parent company of the Buyer or the Supplier, as
appropriate, and any subsidiary or affiliate in which any of them owns or
controls at least 25% of the voting stock, partnership interest or other
ownership interest.

The Buyer will provide the Supplier and the affected Related Company with 21
days’ Written Notice (or such shorter period as may be commercially reasonable
under the circumstances) before implementing a setoff (a) of the Supplier’s debt
against accounts payable to a Related Company of the Supplier, or (b) of a
Related Company’s debt against accounts payable to the Supplier. The Written
Notice will specify the basis for the setoff.

11.03 Basis of Debit The Buyer will be presumed to have acted in good faith if
it has a commercially reasonable basis for believing that the Supplier or one of
its Related Companies is liable for the amount of the debit. A debit may include
the actual professional fees and other costs incurred by the Buyer or a Related
Company.

SECTION 12. QUALITY ASSURANCE

12.01 Compliance with Buyer’s Programs The Supplier will promote continuous
quality improvement in the manufacture, production and distribution of the
Goods. The Supplier will comply with the quality assurance processes,
inspections and standards specified by the Buyer for suppliers providing goods
or services similar in nature to the Goods. These standards include the Buyer’s
Q1 quality program, ISO/TS 16949 or QS-9000, ISO 14001 and the Buyer’s Supplier
Delivery Rating.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 7



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

SECTION 13. SHIPPING, PACKAGING AND DELIVERY

13.01 Web-Guides The Supplier will comply with the Buyer’s requirements for
packing, marking, labeling and shipping. These are specified in the appropriate
Web-Guides. The Supplier will ship only the quantity of the Goods specified by
the Buyer in the Purchase Order or a Release.

13.02 Delivery, Title and Risk of Loss Title and risk of loss will pass at the
time and place of delivery in accordance with (a) the delivery term on the
Purchase Order for the Goods and (b) Section 34 in the case of Tooling. Title
and risk of loss will pass at the consolidator’s location if one is used.

SECTION 14. DELIVERY OF NONCONFORMING GOODS

14.01 Delivery The delivery, inspection, and acceptance process for all Goods
shall be set forth in the Statement of Work.

14.02 Notice If the Goods do not conform, the Buyer will inform the Supplier,
orally or in writing, about the nonconformity as soon as reasonably practicable
after the Buyer has discovered it. The Buyer will confirm the nonconformity in a
Written Notice if requested by the Supplier to do so.

14.03 Supplier’s Right to Cure The Supplier will be permitted to rework, replace
or otherwise remedy a nonconformity in the Goods as long as: (a) the
nonconformity has been discovered after delivery of the Goods but before the
Buyer has started to use the Goods (including in any pre-assembly processing or
fitment); (b) the Supplier can perform the remedial work at its location, or at
the Buyer’s site (subject to any restrictions in any labor agreement of the
Buyer), without disruption to the Buyer’s operations; (c) the remedial work will
not cause any delay in the Buyer’s operations, including its production process,
or cause the Buyer to incur any additional costs; and (d) the cure can be
completed by the deadline established by the Buyer.

14.04 Buyer’s Options If the Buyer determines in good faith, after consulting
with the Supplier, that the remedial work cannot be done within the limits of
Section 14.03, the Buyer is entitled to: (a) reject the nonconforming Goods,
return them to the Supplier and, at the Buyer’s option, request redelivery of
conforming Goods; or (b) retain them and either repair them itself or request
the Supplier do so, on or off-site. In any event, the Supplier will bear the
risk and expense of the remedial action undertaken by the Buyer or the Supplier.

14.05 Supplier’s Right To Nonconforming Goods The Supplier may request that the
Buyer hold and make available to the Supplier, at the Supplier’s expense, any
nonconforming Goods, subject to the Buyer’s options under Section 14.04.

14.06 Costs Incurred by the Buyer Subject to the sublimit specified in
Section 22.01, the Supplier will be liable for all direct, incidental and
consequential losses, costs, and expenses incurred by the Buyer resulting from
any failure by the Supplier to comply with any of the requirements of the
Agreement (even if the Supplier has cured the noncompliance under Section 26.02,
or from termination by the Buyer under Section 26.01 or 26.04, and termination
under those sections does not relieve the Supplier from this liability. Such
liability is limited to a maximum of thirty-five million US dollars
($35,000,000).

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 8



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

14.07 No Acceptance or Waiver of Rights The Buyer’s rights under this Section 14
apply even if the nonconformity does not become apparent until after delivery of
the Goods, but prior to Acceptance as defined in the Statement of Work. The
Supplier is not liable for damage to the Goods after Acceptance by Buyer, or
after delivery if the damage is due to actions taken by the Buyer or third
parties. Payment will not constitute Acceptance of nonconforming Goods, nor will
it limit or affect any of the Buyer’s rights.

SECTION 15. USING THE BUYER’S INTELLECTUAL PROPERTY AND TOOLING

15.01 Buyer’s Intellectual Property Rights The Buyer and its Related Companies
may have valuable Intellectual Property Rights in Tooling, documents and
information provided to the Supplier. Intellectual Property Rights (or “IP”)
include trademarks, trade dress, patents, copyrights, trade secrets and
industrial design rights. The Supplier may use the Intellectual Property Rights
of the Buyer and its Related Companies only in the production and supply of the
Goods to the Buyer and its Related Companies.

15.02 Parts Branding Directive – Intentionally stricken.

15.03 Other Use of Buyer’s Intellectual Property Rights The Supplier will first
obtain the Buyer’s written approval before it manufactures, sells or otherwise
disposes to third parties any goods made by the Supplier, its Related Companies
or one of their subcontractors using any Tooling, equipment or Intellectual
Property Rights of the Buyer or its Related Companies.

SECTION 16. USING THE SUPPLIER’S TECHNICAL INFORMATION

16.01 Technical Information The Supplier will provide the Buyer and its Related
Companies with Technical Information required by the Buyer to install, assemble
and otherwise use the Goods. Technical Information includes engineering, package
and installation drawings, specifications, testing protocols and results,
documents, data and other information relating to the Goods and Tooling.
Technical Information must comply with the computer-aided-design and drafting
standards of the Buyer and its Related Companies. Technical Information will be
provided as specified in Sections 16.02 and 16.03 and categorized into either
Level One Materials or Level Two Materials as provided in Section 16.04.

16.02 Use of Level One Materials The Supplier will provide the Buyer and its
Related Companies with Level One Materials to use without restriction. Level One
Materials define in general terms the geometric and functional attributes of the
Goods as they interface with the Buyer’s products, demonstrate that they meet
the Buyer’s specifications, and describe how they interact with other vehicle
systems or environments. At a minimum, Level One Materials are those the Buyer
or its Related Companies require to support their engineering release systems
(including the Ford Worldwide Engineering Release System (WERS)), and package
and installation drawings with functional requirements. At the Buyer’s request,
Level One Materials must also be provided for Component Parts (as defined in
Section 33.01). Except for Supplier’s Retained Works, as defined and set forth
herein, the Buyer may use or disclose Level One Materials without restriction,
subject only to any patent or trademark rights of the Supplier. Any Supplier
legend, like “Confidential” or “Proprietary,” will not affect the Buyer’s right
to use Level One Materials.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 9



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

16.03 Use of Level Two Materials Level Two Materials include more detailed
design and manufacturing information such as Failure Mode and Effects Analyses
(FMEA, including Design Failure Mode and Effects Analysis and Process Failure
Mode and Effects Analysis), Design Verification Plans and Reports (DVP&R,
including test specifications, test reports and test data), P-Diagrams and
Control Plans. The Supplier will provide the Buyer and its Related Companies
with reasonable access, including delivery of reference copies, to Level Two
Materials as well as the right to use Level Two Materials internally, including
to integrate the Goods into the vehicle. Any additional rights (such as licenses
or ownership, or the right to disclose the materials to third parties to which
disclosure is not permitted under this Section 16 or Section 17) to these or
other materials (such as detailed drawings and math data, CAE Models, electrical
schematics, or software algorithm and code) will be negotiated in good faith by
the Buyer and the Supplier and formalized in a Statement of Work or other
written document. The Buyer’s obligations to treat Level Two Materials as
confidential are described in Section 17.

16.04 Categorization The Supplier and the Buyer will work in good faith to
categorize the Supplier’s Technical Information as Level One Materials or Level
Two Materials and, if appropriate, itemize them in a Statement of Work or other
written document. In the event that the Supplier and the Buyer are unable to
agree on the appropriate categorization, there will be a presumption that the
Supplier’s Technical Information is Level One Materials.

16.05 Market Testing The Buyer may share Level One Materials with third parties
without restriction. The Buyer may not share Level Two Materials that are
Supplier Confidential Information, or any other Supplier Confidential
Information, except as provided in Section 17.

16.06 Effective Date of Buyer’s Obligations The Buyer’s obligations under this
Section 16 relating to Level Two Materials apply to Level Two Materials
disclosed to the Buyer on or after January 1, 2004.

SECTION 17. CONFIDENTIALITY

17.01 Confidential Information Confidential Information is information that
meets the requirements specified below for Supplier Confidential Information or
Buyer Confidential Information. Information that does not meet these
requirements is not Confidential Information, regardless of any legend or
marking to the contrary. A reference in this Section 17 to Confidential
Information of the Other Party is a reference to Supplier Confidential
Information when the reference relates to an obligation of the Buyer, and to
Buyer Confidential Information when the reference relates to an obligation of
the Supplier.

(a) Supplier Confidential Information is any information disclosed under the
Purchase Order that meets all of the following requirements:

(1) The information is non-public information that is proprietary to: (A) the
Supplier; (B) any of its Related Companies; or (C) any third party to which any
of them has an obligation of confidentiality relating to the information.

(2) The information is disclosed to the Buyer: (A) in tangible form and
identified as confidential in the tangible form; or (B) orally, and is
identified as confidential at the time of disclosure, and is described in a
written statement (which must also identify it as confidential) within a
reasonable time after disclosure.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 10



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

(3) The information is: (A) Level Two Materials, as described in Section 16.03;
(B) provided under a Team Value Management initiative, as described in
Section 18.01; (C) Embedded Software, as defined in Section 20.01; (D) provided
under Section 24; (E) provided to the Buyer’s Purchasing Controller’s Office
under Section 32.03; or (F) provided under Section 38.02.

(b) Buyer Confidential Information is any information that meets all of the
following requirements, regardless of whether it has been disclosed under the
Purchase Order:

(1) The information is non-public information that is proprietary to: (A) the
Buyer; (B) any of its Related Companies; or (C) any third party to which any of
them has an obligation of confidentiality relating to the information.

(2) The information is:

(A) a Volume Projection, as defined in Section 7.01, or is provided under a Team
Value Management initiative, as described in Section 18.01;

(B) the Buyer’s or any of its Related Companies’ future product plans or any
details of those plans; or

(C) any other information identified by the Buyer or any of its Related
Companies (orally or in writing) as confidential.

(3) The Deliverables, apart from Retained Works or Third Party IP, will be
considered Buyer Confidential Information.

17.02 Obligations and Standard of Care

(a) The Buyer and the Supplier will each use Reasonable Care to protect the
confidentiality of Confidential Information of the Other Party. Reasonable Care
is the standard of care that the party holding the information would use in
protecting the confidentiality of its own confidential information. The Supplier
may consult the Global Terms and Conditions home page described in Section 1.01
for information on the practices that apply to the Buyer’s employees for the
handling of confidential information.

(b) Some of the Buyer’s and its Related Companies’ electronic systems (for
example, WERS) are designed for collaboration and the sharing of information
among multiple parties, including other suppliers. The Supplier should not input
Supplier Confidential Information into any electronic system of the Buyer or any
of its Related Companies unless the Buyer or any of its Related Companies has
advised the Supplier in a Written Notice that the system is suitable for receipt
of Supplier Confidential Information.

(c) The obligations under Section 17.02(a) do not apply to any information that:
(1) is or becomes publicly available through no breach of any agreement between
the Buyer and the Supplier; (2) is approved for release by the disclosing party
in a Written Notice; (3) is lawfully obtained from a

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 11



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

third party without a duty of confidentiality; (4) was already known to the
receiving party prior to its disclosure; (5) is required to be disclosed by a
valid court order; or (6) is input by the Supplier into an electronic system for
which the Supplier has not received the Written Notice described in
Section 17.02(b). The exception in clause (5) will apply only if the receiving
party has: (A) provided the disclosing party with a Written Notice of the court
order; and (B) fully cooperated with the disclosing party in seeking
confidential treatment for the disclosures. The Buyer’s confidentiality
obligations under Section 17.02(a) also do not apply to Embedded Software, to
the extent required to exercise License rights for the Embedded Software granted
under Section 20.01.

17.03 Sharing with Related Companies and Consultants The Buyer and the Supplier
may share Confidential Information of the Other Party with their: (a) Related
Companies; and (b) consultants, contractors, experts and agents; provided, that
the person or entity with whom or which the information is being shared has
agreed in writing to be bound by confidentiality provisions comparable to those
specified in this Section 17. The Supplier will first obtain the written consent
of the Buyer if the Supplier or any of its Related Companies wants to share
Buyer Confidential Information with any party (including any of its Related
Companies) that is a motor vehicle manufacturer or distributor.

17.04 Sharing with Other Third Parties Neither the Buyer nor the Supplier will
share any Confidential Information of the Other Party with any third party,
including any competitor of the other party, without the prior written agreement
of the other party, except as may otherwise be permitted under the Purchase
Order, a Technology Agreement, or other written agreement between the parties.

17.05 No Other Obligations The Buyer, the Supplier, and their Related Companies
have no other obligation for confidential information supplied to them from
whatever source, unless otherwise agreed to in writing.

17.06 Effective Date of Buyer’s Obligations The Buyer’s obligations under this
Section 17 apply to Supplier Confidential Information disclosed to the Buyer on
or after January 1, 2004.

SECTION 18. TVM AND WARRANTY REDUCTION PROGRAMS

18.01 Supplier Participation The Buyer may initiate various programs designed to
improve quality, increase customer satisfaction or reduce costs. Current
initiatives include Team Value Management (TVM) and the Warranty Reduction
Program. All suppliers are required to participate in these initiatives to the
extent requested by the Buyer. The Supplier can learn more about them by
visiting the Ford Supplier Portal (http://fsp.covisint.com/) or contacting the
Buyer directly. If Buyer requests Supplier participation, Supplier will be paid
on a time and materials basis equal to that defined in the applicable SOW.

18.02 Confidential Information The Buyer’s and Supplier’s obligations to treat
information received under the Team Value Management initiative as confidential
are described in Section 17.

SECTION 19. LICENSES

19.01 Supplier Grants The Supplier will grant Licenses on the bases specified
below unless an Earlier Agreement (as defined in Section 4.2) states otherwise.

19.02 Off-the-Shelf Goods & Third Party IP Purchase of the Goods does not
include any License from the Supplier if they are Off-the-Shelf Goods or Third
Party IP. Off-the-Shelf Goods do not

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 12



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

include any functionally or structurally significant features developed
specifically for the Buyer. Third Party IP includes software or other products
that are licensed by Buyer pursuant to a separate license agreement either with
Supplier or with the provider of the Third Party IP and as such are not
considered Goods pursuant to the Agreement.

19.03 Buyer Specific Development Work Intentionally stricken.

19.04 Commercially Reasonable When negotiating Commercially Reasonable terms and
conditions, the parties will take into account the relative technical and other
contributions to the development of the technology, the level of business being
offered to the Supplier, and the Buyer’s needs for subsequent migration of the
developed technology to other projects or vehicle applications.

19.05 License to Rebuild The Supplier grants to the Buyer a permanent, paid-up
License under any Intellectual Property Rights that are owned or controlled by
the Supplier or its Related Companies (now or in the future) necessary to
rebuild and have rebuilt, but not to have newly manufactured by another, the
Goods and Tooling.

19.06 Ownership of IP

(a) All intellectual property rights in Deliverables in all formats, including
but not limited to all computer code contained in Deliverables and all
derivative works of Deliverables, developed by Seller (or in collaboration with
Buyer) in the course of performance of this Agreement, other than Retained Works
(defined below and listed in Exhibit A, and third party intellectual property
and any derivative work thereof, used, incorporated or referenced therein, are
the sole, exclusive and perpetual property of Buyer. Buyer grants to Supplier a
limited license to use the IP embodied in the Deliverables solely to perform its
obligations under, and only for the term of, this Agreement.

(b) Supplier will remain the sole owner of any Retained Works. “Retained Works”
are any Supplier pre-existing (i) materials, including software code, hardware
designs, and proprietary software tools incorporated into the Deliverables and
training materials; and (ii) methodologies, specifications, documentation and
techniques, including derivative works, listed and fully described in Exhibit A.

19.07 License to Retained Works & Buyer Works

(a) The parties agree to identify any Retained Works in Exhibit A. Supplier
grants Buyer a non-exclusive, worldwide, permanent, paid-up, sub-licensable and
transferrable license to all Intellectual Property Rights that Supplier has in
all Retained Works, including all derivative works and all source code necessary
for Buyer to use, modify, and distribute any Deliverables. Buyer’s license to
Retained Works is conditioned upon Buyer’s material compliance with the terms of
this Agreement.

(b) Buyer grants to Supplier (and its contractors as necessary) a temporary,
royalty-free, non-exclusive license to use, reproduce and modify any computer
code or materials provided by Buyer pursuant to this Agreement (“Buyer Works”)
solely for the performance of the Supplier Services. Supplier acknowledges and
agrees that, except to the extent necessary for Supplier to perform the Services
under this Agreement, no grant or license (implied or otherwise) under any of
Buyer’s Intellectual Property Rights in the Buyer Works, is given or intended
under this Agreement.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 13



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

19.08 Third Party IP Buyer shall obtain any and all third party licenses for any
software and/or materials supplied by Buyer to Supplier, which shall be passed
through to Buyer. Buyer acknowledges and agrees that, if applicable to the
Services provided under this Agreement, Buyer must enter into a separate license
agreement in order to use Windows CE or any other operating system, and Adobe
Flash, and that this Agreement grants Buyer no rights thereto. In the event that
Buyer supplies materials to Supplier in order for Supplier to perform Services,
Buyer will obtain the necessary license rights for the respective third-party
licensor to allow for such activity. Buyer and Supplier shall agree in advance
on any Third Party IP to be included in the Deliverables and will identify it as
such on Exhibit A or in the SOW, which shall also identify whether Buyer is
responsible for obtaining the license rights for such IP. For any Third Party IP
not so identified, Supplier shall obtain, at no additional cost to Buyer, any
and all third party licenses for any software and/or materials supplied by
Supplier to Buyer as part of the Deliverables, including all source code
necessary for Buyer to use, modify, and distribute the Deliverables.

19.09 Software License Intentionally stricken.

SECTION 20. EMBEDDED SOFTWARE AND OTHER WORKS OF AUTHORSHIP

20.01 Embedded Software. Intentionally stricken.

20.02 Confidentiality. Intentionally stricken.

20.03 Other Works. - Intentionally stricken.

20.04 Subcontractors In each subcontract of the Supplier’s work performed
pursuant to the Purchase Order, the Supplier will use its best efforts to obtain
for the Buyer all of the rights and Licenses granted to the Buyer under
Section 16, Section 19 and Section 20.

SECTION 21. CLAIMS OF INFRINGEMENT – Intentionally stricken.

SECTION 21. SOFTWARE DEVELOPMENT/HOSTING/NETWORK TERMS

21.01 Supplier’s Responsibilities.

a) Supplier will provide software and documentation (“Software”) and/or perform
the services (“Services”) in conformance to one or more Statements of Work (each
an “SOW”) which will be attached or as indicated on the face of the Purchase
Order. As applicable and further defined in an SOW or on the face of the
Purchase Order,

b) Unless otherwise agreed in a SOW, during the term of each Purchase Order,
Supplier will attend monthly review meetings for the purpose of keeping Buyer
completely informed about the status of this project.

c) Supplier will use its best efforts to correct any errors or performance
problems identified by Buyer during acceptance testing in accordance with the
issue resolution and change request process set forth in each SOW.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 14



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

21.02 Buyer’s Responsibilities.

a) Unless otherwise agreed in a SOW, Buyer will assign an IT project contact
knowledgeable in the requirements of the Deliverables who will work with
Supplier on an as-required basis to assist Supplier in understanding Buyer’s
requirements, resolving design questions, determining and defining functions and
generally being available and responsible for decisions necessary to allow
Supplier to provide the Deliverables required hereunder. The IT project contact
of Buyer, as necessary, will administer the monthly status meetings attended by
Supplier.

b) Unless otherwise agreed in a SOW, Buyer will provide written acceptance of
each phase within 30 business days of receipt of that phase’s Deliverables or
provide a list of problems or nonconformities to Supplier within that same
period.

21.03 Delivery Dates and Timing Where timetables, delivery dates, estimates of
resources or the duration of any Services are specified in a SOW or on the face
of the Purchase Order, time shall be of the essence in relation to the same and
the Supplier shall complete the Services by these dates or such revised dates as
may be granted by Buyer in its sole discretion, and the Supplier shall notify
the Buyer of any anticipated delay as soon as possible. In the event of a delay
caused by Supplier, the Supplier shall pay reasonable costs incurred by Buyer as
a result of such delay, subject to the limitation on liability set forth in
Section 48 below.

21.04 Changes.

a) Buyer and Supplier acknowledge that modifications and adjustments to the
specifications for the Deliverables may become necessary in order to clarify and
define these specifications.

b) In the event there is substantial change to the specifications which results
in (i) the expansion of the scope of the specifications, (ii) the reduction in
the scope of the specifications, Supplier will submit to Buyer a written
proposal therefore describing the change to be made and an estimate of the
increase or decrease in time required therefore, as the case may be.

(c) If Supplier’s proposal under subparagraph (b) above is acceptable to Buyer,
Buyer will issue a new Purchase Order or an amendment to the existing Purchase
Order reflecting such modifications to the specifications and adjustment in
price. Supplier will not commence any work in connection with such change until
Buyer issues such purchase order amendment, and Buyer will not be responsible
for any work performed in connection with such change if a purchase order
amendment is not issued.

SECTION 22. WARRANTY

22.01 Supplier Warranty Supplier warrants that the goods and services supplied
under a PO will be free from Defects for the Warranty Period. Buyer’s sole
remedy for a failure of Supplier’s warranty obligation is for Supplier to repair
or replace. ‘Repair or replace’ means as the case may be, creating and
delivering a software update or patch if related to software, re-doing work if
related to services, or replacement of hardware if related to hardware and
includes paying for the actual costs of re-manufacture, re-distribution, or
re-installation as applicable, whether incurred by Supplier or by Buyer, up to a
maximum of five million dollars.

Defect means deviation from the “Functional Requirements” as set forth in the
applicable Statement of Work.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 15



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

“Warranty Period” means: the time period starting on the date the Goods are
delivered to the Buyer (or a third party designated by the Buyer) and expiring
two (2) years following the date of first production of a Ford Vehicle
containing the Goods. “Ford Vehicle” means a vehicle sold by Ford or its
Affiliates.

22.02 Claim for Breach of Warranty The Supplier’s Warranty and any rights of the
Buyer to make a claim under it will be effective even if the Buyer has accepted
all or a portion of the Goods.

SECTION 23. RECALLS AND OTHER FIELD SERVICE ACTIONS – Intentionally stricken.

SECTION 24. INFORMATION PROVIDED TO A GOVERNMENT; SUBSTANCE AND MATERIALS
REPORTING AND COMPLIANCE

24.01 Government Submissions Involving the Goods The Supplier will promptly
notify the Buyer via e-mail directed to 1TREAD@ford.com if it has provided
information to a Government regarding the Goods, including information provided
to the U.S. Government in accordance with the following reporting requirements
of U.S. law: 49 CFR Part 573 (Defect and Noncompliance Reporting) and 49 CFR
Part 579 (Reporting of Information and Communications About Potential Defects).

This e-mail notification will include the following information: the date the
notification was provided to a Government, the affected Goods (or components of
the Goods, as applicable), and the report type (e.g., for reporting to the U.S.
Government, an Early Warning Report or Noncompliance Report).

Upon the request of the Buyer, the Supplier will provide the Buyer (and any
Related Company specified by it) with access to and copies of any data,
materials or information provided to a Government relating to the Goods, any
component or part of the Goods, or any materials or substances used in the Goods
or in connection with their production, including any test, manufacturing, field
performance or warranty data. The Supplier will provide the information within
10 business days after receipt of the Buyer’s request.

24.02 Government Submissions Involving Derivative Products The Supplier will
promptly notify the Buyer, via the method described in Section 24.01, if it has
provided information to a Government regarding goods of a comparable or
derivative nature to the Goods that the Supplier has supplied to the Buyer or a
Related Company, including information provided to the U.S. Government of the
type or kind described in Section 24.01. Upon the request of the Buyer, the
Supplier will provide the Buyer (and any Related Company specified by the Buyer)
with access to and copies of all materials in accordance with Section 24.01.

24.03 Contract Restrictions If the Supplier is restricted by contract, court
order or otherwise from disclosing the information to the Buyer, the Supplier
will promptly notify the Buyer in a Written Notice. The Buyer and the Supplier
will agree on the steps to be taken by the Supplier to obtain the requested
information.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 16



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

24.04 Substance and Materials Reporting and Compliance

(a) Upon the request of the Buyer or a Related Company of the Buyer, the
Supplier will provide it with access to and copies of any data, materials or
other information, including any formulas or analyses, that:

(1) Relates to the Goods, their composition, any component or part of the Goods,
or any materials or substances used in the Goods or in connection with their
production; and

(2) Is needed, as determined by the requestor, to enable compliance with any
requirement of a Government (either mandated or voluntarily agreed upon by the
Buyer or any of its Related Companies) relating to the hazardous, toxic or other
content or nature of the Goods, or the ability to recycle the Goods or any
component, part or materials in the Goods.

(b) The Supplier will comply with the Buyer’s requirements relating to the use
(or prohibition on use) of certain materials and substances in the Goods (such
as Ford’s Restricted Substance Management Standard (RSMS)), and utilize and
comply with the Buyer’s reporting processes and requirements relating to any
data, materials or other information described in Section 24.04(a) (such as the
International Material Data System (IMDS)). See the Environmental Web-Guide.

24.05 Confidentiality The Buyer’s obligations to treat information provided by
the Supplier under this Section 24 as confidential are described in Section 17;
however, the Buyer’s obligations will not apply to the extent required in order
for it or any of its Related Companies to comply with any reporting,
certification, or similar requirement of a Government (either mandated or
voluntarily agreed upon by the Buyer or any of its Related Companies).

SECTION 25. INDEMNIFICATION OBLIGATIONS OF THE SUPPLIER

25.01 Definitions For purposes of this Section 25, Indemnified Person includes
the Buyer, its Related Companies, and their directors, officers, and employees.
Litigation Costs includes all costs, damages, losses, claims and expenses
(including actual fees for attorneys, experts and consultants, settlement costs
and judgments) incurred in defending against a claim under Section 25.02.

25.02 Supplier’s Obligations – Intentionally stricken.

25.02 Supplier Indemnification

(a) The Supplier will indemnify and hold an Indemnified Person harmless against:

(i) all Litigation Costs occasioned by, resulting from, or arising out of any
claim by a third party for death, personal injury, or property damage which
results from: (A) any defect or alleged defect in the Goods supplied by the
Supplier, to the extent that such defects are attributable to the Supplier’s
design or unauthorized changes by the Supplier to Buyer’s design; (B) any
noncompliance or alleged noncompliance by the Supplier with any of its
representations, warranties or obligations under a Purchase Order.; or (C) any
negligence or fault or alleged negligence or fault of the Supplier in connection
with the design or manufacture by the Supplier of the Goods;

(ii) all third party claims of Intellectual Property Rights infringement with
respect to all Deliverables made by Supplier under this Agreement

(iii) any breach by Supplier of Section 17

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 17



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

(b) In the event of any claims from third parties, Buyer will timely notify
Supplier of the claim and turn control of defense over to Supplier. Supplier
will have the right to consent to the entry of judgment with respect to, or
otherwise settle such claim. Buyer will cooperate and assist Supplier in the
defense or settlement of the claim as reasonably requested by Supplier and at
Supplier’s expense. However, Supplier will have no such obligation to the extent
that any claim is based upon (i) Buyer’s or its agents’ modification of or
addition to the Deliverables or combination of the Deliverables with any other
product that is not specified in this Agreement, or (ii) Buyer’s failure to
obtain any third party licenses as required hereunder, or (iii) unmodified
incorporation by Supplier of Buyer’s infringing design; or (iv) compliance by
Supplier with instructions, design documentation and/or specifications provided
by Buyer where a reasonable person would consider that such claim was
specifically, directly, and primarily attributable to such instructions, design
documentation and/or specifications. The exclusions from liability for Supplier
under this Section 25.02(b) shall not apply for claims that arise solely out of
Supplier’s implementation of Buyer’s instructions, design documentation and/or
specifications, where such instructions, design documentation or specifications
did not specify the mode, method and details of the implementation.

(c) If any Deliverable is held by a court or arbitration panel of competent
jurisdiction to infringe and the use of said Deliverable is enjoined, or if
Supplier believes that the Deliverable is likely to become the subject of a
claim of infringement or to be enjoined, Supplier will have the option, at its
expense, (i) to procure for Buyer the right to continue using the Deliverable,
or (ii) to replace the Deliverable with non-infringing software (or hardware as
the case may be), or (iii) to modify the Deliverable so it becomes
non-infringing. All such replacements and/or modifications shall provide Buyer
with not less than all of the pre-replacement and pre-modification functionality
and reliability.

25.03 Apportionment of Litigation Costs Upon the filing of any third-party claim
against an Indemnified Person that is subject to Section 25.02, the Supplier and
the Buyer will, in good faith, attempt to reach agreement concerning whether,
notwithstanding the provisions of Section 25.02, it is appropriate under the
circumstances of the particular case to apportion Litigation Costs between the
Supplier and the Buyer.

25.04 Factors to be Considered in Apportionment In determining whether and to
what extent Litigation Costs should be apportioned between the Supplier and the
Buyer under Section 25.03, all relevant factors should be considered, including
the relative strength of the claim, whether the claimant alleges solely that the
Indemnified Person is vicariously liable for the Supplier’s fault (or a defect
in the Goods for which the Supplier is primarily responsible), and whether any
independent fault alleged on the part of an Indemnified Person consists of a
mere failure to discover or guard against the Supplier’s negligence or an
alleged defect in the Goods. Absent an agreement on apportioning Litigation
Costs, the terms of Section 25.02 will apply.

25.05 Work Performed on Premises If the Supplier performs any work on an
Indemnified Person’s premises or utilizes the property of an Indemnified Person,
whether on or off the Indemnified Person’s premises, the Supplier will indemnify
and hold the Indemnified Persons harmless from and against any liability,
claims, demands or expenses (including actual fees of attorneys and other
professionals) for damages to the property of or injuries (including death) to
Indemnified Persons, their employees or any other person arising from or in
connection with the Supplier’s performance of work or use of the Indemnified
Person’s property, except for such liability, claim, or demand arising out of
the sole negligence of an Indemnified Person.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 18



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

SECTION 26. TERMINATION FOR CAUSE

26.01 Supplier Breach The Buyer may terminate a Purchase Order, in whole or in
part, upon Written Notice to the Supplier if the Supplier fails to comply with
any of the requirements of the Purchase Order. If the noncompliance relates to
an obligation of the Supplier that is, in the opinion of the Buyer, capable of
cure as described in Section 26.02, the Buyer may terminate under this
Section 26.01 only if the Supplier has failed to either: (a) timely cure the
noncompliance (as described in Section 26.02); or (b) provide the Buyer with
adequate assurances of performance acceptable to the Buyer.

26.02 Cure Periods If the Supplier delivers Goods that fail to comply with the
requirements of Section 14.01, the cure provisions of Section 14.03 will apply.
For all other failures by the Supplier to comply with the requirements of the
Purchase Order, the Supplier will have 10 days (or less if commercially
reasonable under the circumstances) after the effective date (as described in
Section 44.02) of the Buyer’s Written Notice to the Supplier specifying the
failure by the Supplier within which to: (a) cure the nonperformance; or
(b) provide adequate assurances of performance acceptable to the Buyer.

26.03 Change of Control The Buyer may terminate a Purchase Order, in whole or in
part, upon Written Notice to the Supplier, if control of the Supplier changes
such that the entity gaining control: (1) is or is controlled by a competitor of
Buyer; or (2) is an entity that has materially breached a prior agreement with
Buyer or that has been documented by Buyer as having performed poorly under a
prior agreement with Buyer; (3) is already a supplier to Buyer with which Buyer
has an agreement; or (4) is a competitor of a Supplier with which Buyer has a
conflicting agreement. A change of control includes: (a) the sale, lease or
exchange of a substantial portion of the Supplier’s assets used for the
production of the Goods; (b) the sale or exchange of a controlling interest in
the shares of the Supplier; or (c) the execution of a voting or other agreement
of control. The Supplier will provide the Buyer with Written Notice of a change
of control within 10 days after the change of control has become effective. The
Buyer will have 60 days from the date the Written Notice from the Supplier is
effective (as described in Section 44.02) within which to notify the Supplier of
its decision to terminate the Purchase Order and the effective date of the
termination, which will be no sooner than 30 days after the date the Written
Notice of termination is effective (as described in Section 44.02).

26.04 Insolvency The Buyer may terminate a Purchase Order, in whole or in part,
upon Written Notice to the Supplier, if the Supplier: (a) becomes insolvent;
(b) files a voluntary petition in bankruptcy; (c) has an involuntary petition in
bankruptcy filed against it; (d) has a receiver, administrator, custodian or
trustee appointed over the Supplier or its assets; or (e) executes an assignment
for the benefit of its creditors. In each case, the Supplier is liable for all
actual costs incurred by the Buyer, including those for attorneys, experts,
consultants and other professionals.

26.05 Excusable Delay The Buyer may terminate a Purchase Order, in whole or in
part, upon written Notice to the Supplier, as described in Section 40.05.

26.06 Effective Date of Termination Termination under Section 26.01, 26.04, or
26.05 will be effective on the date the Buyer’s Written Notice of termination is
effective (as described in Section 44.02), unless the Written Notice specifies
another date. Termination under Section 26.03 will be effective on the date
specified in the Written Notice of termination.

26.07 Amounts Payable by Buyer upon Termination under Section 26.01 In the event
of a termination under Section 26.01, the Buyer will pay the Supplier, subject
to Section 11, for:

(a) Any unpaid Goods previously delivered and accepted that fully conform to the
requirements of the Purchase Order;

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 19



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

(b) Any outstanding balance owed to the Supplier for Buyer-Owned Tooling that
fully conforms to the requirements of the Production Tool Order; and

(c) Any outstanding balance for time spent or actual costs, subject to the
limitation in Section 27.04, incurred for work-in-process and raw materials that
are transferred to Buyer in accordance with Section 31.01(c) if applicable.

26.08 Amounts Payable by Buyer upon Termination under Sections 26.03, 26.04, or
26.05 In the event of a termination under Sections 26.03, 26.04, or 26.05, the
Buyer will pay the Supplier, subject to Section 11, for:

(a) Any unpaid Goods previously delivered and accepted that fully conform to the
requirements of the Purchase Order;

(b) Any outstanding balance owed to the Supplier for Buyer-Owned Tooling that
fully conforms to the requirements of the Production Tool Order;

(c) Undelivered finished Goods that: (1) fully conform to the requirements of
the Purchase Order; (2) were produced in accordance with delivery or Release
schedules approved by the Buyer and outstanding as of the date the termination
was effective (as described in Section 26.06); and (3) are transferred to the
Buyer in accordance with Section 31.01(c);

(d) Actual costs incurred by the Supplier in protecting the Buyer’s property
pending delivery or return to the Buyer;

(e) Any other costs or allowances that the Buyer, in its sole discretion, may
elect to pay; and

(f) Any outstanding balance for time spent or actual costs, subject to the
limitation in Section 27.04, incurred for work-in-process and raw materials that
are transferred to Buyer in accordance with Section 31.01(c) if applicable.

26.09 Amounts Payable by the Supplier upon Termination under Section 26

Subject to the sublimit specified in Section 22.01, Supplier will be liable for
all direct, incidental and consequential losses, costs, and expenses incurred by
the Buyer resulting from any failure by the Supplier to comply with any of the
requirements of the Purchase Order (even if the Supplier has cured the
noncompliance under Section 26.02), or from termination by the Buyer under
Section 26.01 or 26.04, and termination under those sections does not relieve
the Supplier from this liability. Such liability is limited to a maximum of
thirty five million US dollars ($35,000,000)

26.10 Repeated Failures to Comply If the Buyer has determined, in accordance
with Section 26.11, that the Supplier has repeatedly failed to comply with the
requirements of Section 15.03, Section 34.17, Section 35.03, Section 36, or
Section 37.01 or 37.02, the Buyer may, to the extent not prohibited by law,
debit the Supplier for an amount not to exceed 15% of the aggregate price paid
under all of the outstanding Purchase Orders with the Supplier that gave rise to
the repeated failures.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 20



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

26.11 Good Faith Determination The Buyer will act in good faith in making its
determination under Section 26.10 and will take into account relevant
information provided by the Supplier. Any debit made under Section 26.10 is in
addition to any other remedy the Buyer may have for any failure by the Supplier
to comply with any of its obligations under the Purchase Order.

SECTION 27. OTHER TERMINATION

27.01 Termination

(a) The Buyer may terminate the Purchase Order, in whole or in part, at any time
and for any or no reason, upon Written Notice to the Supplier after providing at
least sixty (60) days prior written notice during the initial year of the
Agreement, and at least thirty (30) days in subsequent years, if any.

(b) The Supplier may terminate or stop work if: (a) Buyer fails to make payments
when due and fails to remedy such non-payment within 30 days of receipt of
written notice of such failure, during which time, Supplier will participate in
good faith in all dispute resolution and governance processes defined in the
SOW; or (b) if Supplier is unable to proceed with a material amount of the work
that is then required under a Statement of Work or Purchase Order for a period
of 30 days due to any material failure or delay on the part of Buyer.

27.02 Effective Date of Termination Termination under this Section 27 will be
effective on the date the Written Notice of termination is effective (as
described in Section 44.02), unless the Written Notice specifies another date,
provided, however, that in all cases Buyer must provide at least sixty (60) days
prior written notice for any termination by Buyer hereunder during the initial
year of the Agreement, and at least thirty (30) days in subsequent years, if
any.

27.03 Amounts Payable to the Supplier In the event of a termination under this
Section 27, the Buyer will pay the Supplier, subject to Section 11, for:

(a) Unpaid Goods previously delivered and accepted which fully conform to the
requirements of the Purchase Order;

(b) Any outstanding balance owed to the Supplier for Buyer-Owned Tooling that
fully conforms to the requirements of the Production Tool Order;

(c) Undelivered finished Goods that: (1) fully conform to the requirements of
the Purchase Order; (2) were produced in accordance with delivery or Release
schedules approved by the Buyer and outstanding as of the date the termination
was effective (as described in Section 27.02); and (3) are transferred to the
Buyer in accordance with Section 31.01(c);

(d) Actual costs, subject to the limitation in Section 27.04, incurred for
work-in-process and raw materials that: (1) are not damaged or destroyed;
(2) were not purchased by a third party with the Buyer’s prior authorization in
a Written Notice; (3) cannot be used by the Supplier to produce goods for itself
or other customers; and (4) are transferred to the Buyer in accordance with
Section 31.01(c);

(e) Actual costs incurred by the Supplier in protecting the Buyer’s property
pending delivery or return to the Buyer; and

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 21



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

(f) Any other costs or allowances that the Buyer, in its sole discretion, may
elect to pay.

27.04 Limitation on Costs The Buyer will be liable for costs under
Section 27.03(d) only to the extent any work-in-process and raw materials were
acquired to complete quantities to be delivered in accordance with delivery or
Release schedules approved by the Buyer and outstanding as of the date the
termination was effective (as described in Section 27.02).

SECTION 28. CLAIMS

28.01 Process for Submitting Claims Any claim seeking a payment from the Buyer
as the result of termination under Section 26 or Section 27, non-renewal under
Section 8.03, or program cancellation under Section 29 must be submitted within
60 days after the effective date of termination, non-renewal, or program
cancellation. The claim must include sufficient supporting data to permit the
Buyer’s auditors to verify and substantiate the claim. The Buyer (and its
designated agents) have the right to examine and audit all pertinent items
related to the claim, including books, records, facilities, work-in-process, raw
materials and inventory. If necessary, the Supplier may request an extension of
the submission deadline, provided that it does so within the 60-day submission
period.

28.02 Payment Not a Waiver Any amount paid by the Buyer for the Goods will not
be deemed to be a waiver of any breach by the Supplier or any amount otherwise
due to the Buyer under the Purchase Order. Waiver by the Buyer of any breach by
the Supplier on one occasion will not preclude the Buyer from terminating the
Purchase Order for, or constitute a waiver of, any similar breach at another
time.

28.03 No Other Liability The Buyer has no liability to the Supplier or any
Related Company of the Supplier for lost profits, unabsorbed overhead, capital
investment, interest expense, product development and engineering costs,
facilities and equipment rental or purchase or rearrangement costs, unamortized
depreciation costs, penalties, or general or administrative charges, whether
incurred directly or indirectly by the Supplier, any of its Related Companies,
or their suppliers, except to the extent provided in Section 26 or Section 27.

SECTION 29. PROGRAM CANCELLATION

29.01 Program Cancellation The Buyer reserves the right to cancel a vehicle, or
vehicle-related (e.g., powertrain), program for which the Supplier has been
issued a Purchase Order to supply the Goods. The Buyer’s right to do so is in
addition to any other termination rights it may have under the Global Terms and
Conditions.

29.02 Process for Submitting Claims If, as the result of a cancellation under
Section 29.01, the Supplier believes it is entitled to reimbursement of any of
its costs, it may submit a claim to the Buyer in accordance with the process
specified in Section 28.01. Costs for which the Buyer may consider reimbursement
are those specified in Section 27.03.

SECTION 30. POTENTIAL ADJUSTMENT OF SUPPLIER FINANCIAL RESPONSIBILITY

30.01 No Obligation The Buyer has no obligation to compromise a claim or an
amount owed to the Buyer arising from a breach by the Supplier.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 22



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

30.02 Factors Considered The Buyer may elect to reduce the amount for which the
Supplier may otherwise be financially responsible. If the Buyer elects to do so,
it will take into account one or more of the following factors:

(a) The extent and timeliness of the cooperation of the Supplier, including the
early identification and resolution of any potential or actual nonconformity of
the Goods;

(b) The volume of business, tenor, value and length of the relationship with the
Supplier;

(c) The extent of the Supplier’s participation in Team Value Management (TVM)
initiatives, the Warranty Reduction Program, and other programs of the Buyer;

(d) The financial health of the Supplier; and

(e) Any other factor the Buyer believes to be relevant.

SECTION 31. SUPPLIER’S OBLIGATIONS ON EXPIRATION OR TERMINATION

31.01 Actions by Supplier Upon the expiration or termination of the Purchase
Order, the Supplier will:

(a) Take all actions necessary to protect any of the Buyer’s property in the
possession of the Supplier or its suppliers and subcontractors;

(b) Cooperate with the Buyer to help avoid production disruptions while the
production of the Goods is being resourced to another supplier;

(c) Transfer title and possession of the Goods, Supplier-Owned Tooling,
work-in-process and raw materials that the Buyer has agreed to acquire from the
Supplier and return Tooling and other property of the Buyer;

(d) Terminate all orders and subcontracts related to work to be performed after
the effective date of any expiration or termination; and

(e) Cease all work under the Purchase Order unless directed otherwise by the
Buyer.

SECTION 32. AUDIT RIGHTS AND FINANCIAL INFORMATION

32.01 Supplier Records and Facilities If requested by the Buyer, the Supplier
will permit the Buyer (which, for purposes of this Section 32.01, includes its
authorized representatives) to:

(a) Examine all pertinent documents, data and other information relating to the
Goods, Tooling, the Supplier’s obligations under the Purchase Order, any payment
made to the Supplier or any claim made by the Supplier;

(b) View any facility or process relating to the Goods or the Purchase Order,
including those relating to production quality; and

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 23



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

(c) Audit any facility or process to determine compliance with the requirements
of the Purchase Order, including those under Section 12, Section 36, and
Section 37.

Any examination under this Section 32.01 will be conducted during normal
business hours and upon advance Written Notice to the Supplier.

32.02 Subcontractor Records and Facilities If requested by the Buyer, the
Supplier will use its best efforts to permit the Buyer to obtain from the
subcontractors of, and vendors, to the Supplier the information and permission
to conduct the reviews specified in Section 32.01, regardless of any other right
the Buyer may have to that information or facilities.

32.03 Supplier Financial Reports If requested by the Buyer, the Supplier will
provide to the Buyer’s Purchasing Controller’s Office the most current publicly
available Financial Reports: (a) for the Supplier; and, (b) for any Related
Company of the Supplier involved in producing, supplying, or financing the Goods
or any component part of the Goods. Financial Reports include income statements,
balance sheets, cash flow statements and supporting data. The Buyer’s Purchasing
Controller’s Office may use Financial Reports provided under this Section 32.03
only to assess the Supplier’s ongoing ability to perform its obligations under
the Purchase Order and for no other purpose, unless the Supplier agrees
otherwise in writing.

32.04 Time of Disclosure If the Supplier is a publicly traded company, the
Supplier will provide Financial Reports to the Buyer under Section 32.03 at the
time it is permitted to do so under applicable law and the rules of the
appropriate stock exchanges.

32.05 Confidentiality The Buyer’s obligations to treat information provided to
its Purchasing Controller’s Office under Section 32.03 as confidential are
described in Section 17.

32.06 Records Retention The Supplier will keep all relevant documents, data and
other written information for at least 2 years following: (a) in the case of the
Goods, the later of the last delivery of the Goods or the date of the final
payment to the Supplier under the Purchase Order; and (b) in the case of
Tooling, the later of the date of completion of the Production Part Approval
Process (PPAP), the date of submission of the Part Submission Warrant (PSW), or
the date of final payment. The Buyer may make copies of these materials.

SECTION 33. SERVICE PARTS – Intentionally stricken.

SECTION 34. TOOLING AND OTHER PROPERTY OF THE BUYER – Intentionally stricken.

SECTION 35. SUPPLIER-OWNED TOOLING – Intentionally stricken.

SECTION 36. COMPLIANCE WITH LAWS

36.01 General Obligations The Supplier will comply with all Government
Requirements that may apply to the design, production, sale, or distribution of
the Goods. A Government Requirement includes any law or requirement of a
Government, including those that apply to new motor vehicles in general or
specific components installed in them. These requirements include emissions
control, safety, hazardous materials, recycling, and end-of-life disposal. A
Government Requirement may include specific warranty periods or terms of
coverage, or a period of time during which the Buyer may

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 24



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

be required to conduct a Field Service Action as defined in Section 23.02. The
term Government refers to an entity that claims a right to investigate or
regulate the Goods, the vehicles into which the Goods may be installed, the
Buyer, the Supplier, or any of their Related Companies. The term Government
includes the United States Environmental Protection Agency, the United States
National Highway Traffic Safety Administration, and the Commission of the
European Union.

36.02 Government Contractors The Supplier will comply with all applicable
Government Requirements for Government subcontractors, including, if the Buyer
is a U.S. company, the following requirements of U.S. law:

(a) Title 48, Code of Federal Regulations: Section 52-219-8, Utilization of
Small Business Concerns; Section 52.225-11, Restrictions on Certain Foreign
Purchases; Section 52.222-21, Prohibition of Segregated Facilities;
Section 52.222-26, Equal Opportunity; Section 52.222-35, Equal Opportunity for
Special Disabled Veterans, Veterans of the Vietnam Era and Other Eligible
Veterans; Section 52.222-36, Affirmative Action for Workers With Disabilities;
Section 52.222-37 Employment Reports on Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans; and Section 52.222-41, Service
Contract Act.

(b) Executive Order 13201, Notification of Employee Rights Concerning Payment of
Union Dues or Fees, at such time as it may come into effect.

SECTION 37. BASIC WORKING CONDITIONS AND EMPLOYMENT STATUS

37.01 Basic Working Conditions When the Supplier performs work on the Goods or
their component parts, the Supplier will not: (a) use forced labor, regardless
of its form; (b) employ any person below the age of 15, unless it is part of a
Government approved job training, apprenticeship or other program that would be
clearly beneficial to its participants; or (c) engage in physically abusive
disciplinary practices.

37.02 Subcontractors If the Supplier retains subcontractors to perform work on
the Goods or their component parts, the Supplier will use only subcontractors
that will adhere to the requirements of Section 37.01. The Supplier will monitor
the subcontractor’s compliance.

37.03 Adoption of Code The Buyer has adopted a Code of Basic Working Conditions
that includes the requirements of Section 37.01 and other work-place practices.
The Code applies to all of the Buyer’s operations. The Code can be found via the
Social Responsibility Web-Guide or by contacting the Buyer directly. The
Supplier is encouraged to adopt and enforce a similar code of practice and to
have its subcontractors do so.

37.04 Certification of Compliance The Supplier represents when it delivers the
Goods that it has complied with the requirements of Section 36, Section 37.01
and Section 37.02. The Buyer may retain an independent third party, or request
the Supplier to retain one reasonably acceptable to the Buyer, to: (a) audit the
Supplier’s compliance with the requirements of Section 37; and (b) provide the
Supplier and the Buyer with written certification of the Supplier’s compliance,
including areas for potential improvement.

37.05 Cost of Audit The Supplier will bear the cost of any third-party audit and
certification under Section 37.04, regardless of which party retained the
auditor. The Buyer, at its option, may accept an audit or certification by the
Supplier in lieu of a third-party certification.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 25



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

37.06 Temporary Assignment of Employees The temporary assignment of employees of
one party to the facilities operated by the other party will not affect the
status or change the employment relationship of the assigned employees.

SECTION 38. PROTECTION OF SUPPLY

38.01 Notice to the Buyer The Supplier will provide the Buyer with Written
Notice (a) at least 30 days in advance of the expiration of any labor contract
or (b) concerning any potential labor dispute involving the Supplier that could
affect the Buyer’s operations or the supply of the Goods under the Production
Purchase Order.

38.02 Plan to Avoid Disruption Upon the Buyer’s request, the Supplier will
provide the Buyer with its plan to avoid adversely affecting the Buyer’s
operations or to ensure that the Buyer’s requirements for the Goods will be met
without disruption for at least a 30-day period after the expiration of the
labor contract or the commencement of a labor dispute affecting the Supplier.
The Supplier will keep the Buyer informed of any changes to the plan, its
implementation and the Supplier’s efforts to resolve the labor dispute. The
Buyer’s obligations to treat information provided by the Supplier under this
Section 38.02 as confidential are described in Section 17.

SECTION 39. RESOLVING DISPUTES

39.01 Negotiation In the event of a dispute between the parties relating to the
Purchase Order, the one raising the matter in dispute will notify the other in a
Written Notice describing in sufficient detail the nature of the dispute. Each
party will then appoint one or more representatives to resolve the dispute.
These representatives will promptly meet and negotiate in good faith to reach a
fair and equitable settlement. At the end of 60 days, if no settlement has been
reached, either party may end discussions and declare an impasse.

39.02 Mediation If an impasse is declared under Section 39.01, the parties will
participate in non-binding mediation by a third-party mediator in good faith.
The parties will promptly agree on the mediator and the cost of the mediator
will be shared equally. The mediator has 90 days from the date of appointment to
help resolve the dispute.

39.03 Arbitration A party may request the other to participate in binding
arbitration following the declaration of an impasse under Section 39.01 or the
conclusion of mediation under Section 39.02. The request will be made in a
Written Notice provided within 30 days following the end of the applicable
resolution time period, and the other party must respond within 30 days after
receipt of the request. Neither party is required to participate in any
arbitration proceeding under this Section 39.03. If both agree to do so, they
will participate in good faith and in accordance with applicable requirements of
the Dispute Resolution Web-Guide.

39.04 Litigation If the dispute has not been resolved within 60 days after the
end of the mediation period specified in Section 39.02, litigation may be
initiated, unless the parties agree to arbitration under Section 39.03. In any
litigation, the parties agree that the litigation will be filed only in the
courts of the country in which the Buyer has its principal place of business,
regardless of where the Supplier may be located or the Goods may have been
designed, manufactured, sold or delivered, unless the applicable provisions of
the Dispute Resolution Web-Guide provide otherwise.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 26



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

39.05 Principal Place of Business in the U.S. If the principal place of business
of the Buyer is in the United States, each party will, in any litigation brought
under Section 39.04:

(a) Irrevocably submit to the exclusive jurisdiction of: (1) the United States
District Court for the Eastern District of Michigan, Southern Division in
Detroit, as to any claim or proceeding over which it may have jurisdiction; or,
(2) the Circuit Court for the County of Oakland, Michigan (6th Circuit –
Pontiac) as to all other claims or proceedings;

(b) Expressly waive any objection to venue or jurisdiction, including an
objection based on the inconvenience of the forum; and

(c) Not seek or accept any award of punitive, exemplary or multiple damages
other than a right to recover them under the indemnification provisions in
Section 25.

39.06 Principal Place of Business Outside the U.S. If the principal place of
business of the Buyer is outside of the United States, the applicable provisions
of the Dispute Resolution Web-Guide may require binding arbitration in place of
litigation, and will describe the jurisdiction and venue for any litigation. See
the Dispute Resolution Web-Guide.

39.07 Governing Law The Purchase Order will be governed by the laws of the
Buyer’s principal place of business without regard to any conflict of laws
provisions that might otherwise apply. If the Buyer is located in the United
States, its principal place of business will be deemed to be the state of
Michigan. The United Nations Convention on Contracts for the International Sale
of Goods is expressly excluded.

39.08 Effect on Buyer’s Rights The dispute resolution processes specified in
Sections 39.01 through 39.04 are not preconditions to the exercise by the Buyer
of any of its rights or remedies under the Purchase Order or applicable law,
including its rights under Section 11 or Section 23. The Buyer’s exercise of its
rights will not, however, affect either party’s obligations to comply with the
requirements of this Section 39.

SECTION 40. EXCUSABLE DELAY

40.01 Excusable Events Neither the Buyer nor the Supplier will be liable for a
delay or failure to perform directly due to an Excusable Event. An Excusable
Event is a cause or event beyond the reasonable control of a party that is not
attributable to its fault or negligence. Excusable Events include fire, flood,
earthquake, and other extreme natural events, acts of God, riots, civil
disorders, labor problems (including strikes, lockouts, and slowdowns regardless
of their lawfulness), and war or acts of terrorism whether or not declared as
such by a Government. In every case, other than those relating to labor
problems, the failure to perform must be beyond the reasonable control, and not
attributable to the fault or negligence, of the party claiming the Excusable
Event. Excusable Events also include delays or nonperformance of a
subcontractor, agent or supplier of a party only if and only to the extent that
the cause or event would be an Excusable Event as defined in this Section 40.01.
Excusable Events do not include the failure to comply with applicable law or to
take actions reasonably necessary to schedule performance in anticipation of any
customs, export-import, or other Government Requirement of which public notice
has been given.

40.02 Notice of Excusable Event The party claiming an Excusable Event will
provide the other party with Written Notice of its occurrence and its
termination as soon as practicable.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 27



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

40.03 Work-In-Process In the event of an Excusable Event, the Buyer, at its
option, may acquire possession of all finished Goods, work-in-process, and raw
materials produced or acquired for the work under the Purchase Order.

40.04 Right to Substitute and Reduce Quantity The Buyer reserves the right to
acquire the Goods elsewhere for the duration of the Excusable Event and for a
reasonable time afterwards to minimize production disruptions until the
Supplier’s facilities are producing the Goods in the quantities required by the
Purchase Order or Releases and to reduce accordingly any quantity of Goods
ordered under an outstanding Release.

40.05 Right to Terminate The Buyer may terminate a Purchase Order, in whole or
in part, upon written Notice to the Supplier if an Excusable Event has occurred
resulting in a failure or delay to perform that has lasted for more than 3
consecutive months after the date the Written Notice from the party claiming an
Excusable Event is effective (as described in Section 44.02).

SECTION 41. WAIVER OF NONPERFORMANCE

41.01 Waiver of Nonperformance A waiver of nonperformance under the Purchase
Order must be in a Written Notice and will apply only to the specific instance
addressed in the waiver and to no other past or future nonperformance.

SECTION 42. ASSIGNMENTS

42.01 Assignment of Payment by the Supplier The Supplier may assign its right to
receive payment from the Buyer. The Supplier will provide the Buyer with
reasonable advance Written Notice of any such assignment. The Buyer will use
reasonable efforts to effect payment in accordance with the Supplier’s
assignment. The Buyer will have no liability to the Supplier or the party to
which the payment has been assigned if the Buyer sends payment to an incorrect
party following an assignment.

42.02 Indemnification The Supplier will defend, indemnify and hold the Buyer
harmless against any claim of non-payment by the assignee in the event the Buyer
made payment to the Supplier after receipt of an assignment notice. Any
assignment will not affect the validity or enforceability by the Buyer of any of
its rights against the Supplier.

42.03 Assignment by the Buyer The Buyer may assign any benefit or duty under the
Purchase Order upon Written Notice to the Supplier.

42.04 Assignment by the Supplier The Supplier may not assign or delegate any of
its obligations without obtaining the Buyer’s prior written consent. The
Supplier will continue to be liable to the Buyer for the performance of all of
its obligations following any assignment or delegation, including one for which
the Supplier has not obtained the consent of the Buyer as required by this
Section 42.04. Any consent to an assignment does not include consent to any
further assignment by the party to which the Supplier has made the assignment.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 28



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

SECTION 43. CONTINUING OBLIGATIONS; SEVERABILITY

43.01 Continuing Obligations The obligations of the Buyer and the Supplier under
the following Sections will survive the expiration, non-renewal or termination
of the Purchase Order: 11, 15, 16, 17, 19, 20, 21, 22, 23, 24, 25, 31, 32, 33,
34 and 39.

43.02 Severability Any term or condition that is declared unlawful or
unenforceable by a court of competent jurisdiction will not apply. The
unenforceability of any such term or condition will not affect the
enforceability of any other term or condition.

SECTION 44. WRITTEN NOTICES

44.01 Use of Written Notice A Written Notice is used by the Buyer to provide a
required notice or instructions to the Supplier, or to authorize an exception,
deviation or waiver of a pre-existing obligation or requirement under the
Purchase Order. A Written Notice is also used by the Supplier to provide any
notice to the Buyer that is required to be in writing. In the case of the Buyer,
any Written Notice is valid only if signed by a representative of the Buyer’s
purchasing activity. A Written Notice may be signed manually or electronically.

44.02 How Provided A Written Notice may be provided by: (a) first class mail;
(b) courier service; (c) fax; (d) standard e-mail; or (e) the Buyer’s electronic
system for communications with its suppliers. A Written Notice using method
(a) or (b) is effective as of the date of delivery, and using method (c), (d),
or (e) is effective as of the date of transmission.

SECTION 45. NO THIRD-PARTY RIGHTS

45.01 No Third-Party Rights Except as expressly provided in the Global Terms and
Conditions, no term, condition or right in or arising under any of the documents
or Web-Guides relating to the purchase of the Goods gives or creates any
third-party beneficiary rights or any other rights whether in law or equity to
any person or entity other than the Buyer, the Supplier and their Related
Companies.

SECTION 46. ADVERTISING, PUBLICITY AND NEWS RELEASES

46.01 Advertising All advertising and promotional materials related to the Buyer
or the Goods the Supplier sells to the Buyer must be approved in advance in
accordance with the Supplier Advertising Web-Guide.

46.02 News Releases All news releases and other forms of publicity related to
the Buyer or the Goods the Supplier sells to the Buyer must be approved in
advance in accordance with the Supplier News Release & Publicity Web-Guide.

SECTION 47. MISCELLANEOUS MATTERS

47.01 Convenience Only The Table of Contents, Index of Defined or Referenced
Terms, headings and captions are provided for convenience only and do not create
or affect any substantive rights. Examples are provided for illustrative
purposes only.

47.02 Construction No provision may be construed against the Buyer as the
drafting party. The term “including” means “including without limitation.” The
term “days” means calendar days. The term “document” means a document in paper
or electronic form.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 29



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

47.03 Controlling Language The English version of the Global Terms and
Conditions will apply in the event of any disagreement over any translation.

SECTION 48. LIMITATION OF LIABILITY

48.01 Except as otherwise stated herein in Section 25 – Indemnification
Obligations of The Supplier, Supplier’s total liability arising under this
Agreement shall be limited to a maximum of thirty five million dollars
($35,000,000).

Authorized Signatures

 

 

FORD MOTOR COMPANY

    BSQUARE CORPORATION  

/s/ Jason Rodriguez

   

/s/ Brian Crowley

 

Signature

    Signature  

Jason Rodriguez

   

Brian Crowley

 

Print Name

    Print Name  

Buyer – Global Purchasing

   

President & CEO

 

Title

    Title  

12/30/09

   

12/30/09

 

Date:

    Date:

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 30



--------------------------------------------------------------------------------

   Version 2.3    December 30, 2009

Ford-BSquare

 

  

SYNC Gen 2 Hardware Design & Systems Integration Services

 

  

 

Confidential

 

 

EXHIBIT A

BSQUARE RETAINED WORKS & THIRD PARTY IP

Retained Works – The following are Retained Works of Bsquare pursuant to the
Agreement:

 

  •  

All “BSQUARE CODE” as that term is defined in the Adobe Flash Distribution
Agreement (the “Adobe Agreement”)

Third Party IP – The following are Third Party IP pursuant to the terms of the
Agreement.

 

  •  

All “Software” as that term is defined in and as licensed pursuant to the Flash
Distribution License Agreement signed by Buyer.

Unless subsequently agreed to in a written and signed amendment or superseding
agreement, defined terms referenced in this Exhibit included only the
definitions as they existed on the Effective Date of this Agreement.

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.

 

  

 

Page 31



--------------------------------------------------------------------------------

EXHIBIT A

Ford SYNC System Gen2 – Applications and System Integration

Statement of Work

Rev. 2.3

December 30, 2009

Submitted by:

BSQUARE Corporation

110 110th Avenue NE, Suite 200

Bellevue, WA 98004

(425) 519-5900 (Voice)

(425) 519-5999 (Fax)

To:

Ford Motor Company

20300 Rotunda Drive

BUILDING #5

Dearborn, MI 48124

Attn: ***

Telephone #: ***

Email: ***

Copyright Notice

©2002-2009 BSQUARE Corporation – Confidential Data

IMPORTANT: This document is intended only for the use of the individual or
entity to which it is addressed, and contains information that is confidential
and proprietary. If the reader of this document is not the intended recipient,
or the employee or agent responsible for delivering the document to the intended
recipient, you are hereby notified that any dissemination, distribution or
copying of this document is strictly prohibited. If you have received this
document in error, please notify the sender immediately and return the original
document. BSQUARE is a registered trademark of BSQUARE Corporation and other
marks are the property of the respective owners.

 

BSQUARE Confidential    Page 1 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Revision History

 

Revision

  

Date

  

By

  

Purpose

0.2    ***    Darrell Wasill    Draft revision 0.3    ***    Darrell Wasill   
Meeting feedback 0.4    ***    Darrell Wasill    Significant update to section V
0.5    ***    Darrell Wasill    Addition of QA activities 1.0    ***    Darrell
Wasill    Refinement of QA, *** 1.1    ***    Darrell Wasill    Incorporation of
comments from Ford cursory review 1.2    ***    Darrell Wasill, Carey Butler   
Add draft reference and legal disclaimer in preparation for Ford initial review.
Incorporate C. Butler redlines. 1.3    ***    Darrell Wasill, Martin Hernandez
   Incorporate QA update 1.4    ***    Darrell Wasill    Highlight changes from
estimate, update references from estimate, add QA assumptions. 1.5    ***   
Darrell Wasill    Incorporate Ford Feedback 1.6    ***    Darrell Wasill   
Incorporate final review remarks and comments 1.7    ***    Dean Starr    ***
1.8    ***    Mounir Hider    Revised by Ford to update acceptance criteria and
to include comments to bring SOW up to current project understanding 1.9    ***
   Nicholas Hargreaves   

•Updated IV – Project Activities to reflect current scope.

•Updated IX – Cost Estimate to reflect current scope.

•Updated C – Project Assumptions: ***

•Removed *** Exclusion.

2.0    ***    Nicholas Hargreaves   

•Incorporate agreed upon COS cost updates

2.1    ***    Nicholas Hargreaves   

•Incorporated *** Activities

•Moved *** Cost to Expense

2.2    ***    Darrell Wasill, Nicholas Hargreaves   

•***

•Milestone payment addition

•***

•Update of Costs and Expense

2.2b    ***    Darrell Wasill, Martin Hernandez   

•Capture updated *** test development costs after spec receipt.

2.2c    ***   

Darrell Wasill,

Tim Harrington

   *** 2.3    ***    Darrell Wasill    *** 2.3    ***    Tim Harrington   
Update Estimate Tables 2.3    ***    Darrell Wasill   

Incorporate Ford comments to Table 2

Fix heading number and Acceptance Criteria Cross References

2.3    ***    Darrell Wasill    Updated *** deliverables and timeline

 

BSQUARE Confidential    Page 2 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Reference Documents

The following documents were used in the creation of this SOW.

 

     

Document

  

Description

1    ***    Ford’s Overview of functional requirements for the *** 2   

***

***

   BSQUARE’s Detailed Estimate and response to the bid *** 3    ***    Ford
timeline of *** 4    ***    Ford Engineering Specification *** 5    ***   
Ford’s document describing the requirements for *** 6    ***    BSQUARE SOW for
HW and BSP *** 7    Master Spec List ***    Referenced Specification List
defining basis for SOW scope.

 

BSQUARE Confidential    Page 3 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  I. Definitions

The following table lists terms used in this document.

Table 1. Definitions

 

Term

  

Description

BSQUARE    BSQUARE Corporation, also referenced as ‘Company A’ and “System
Integrator’ COMPANY    Ford Motor Company Acceptance Period    The period set
forth in Section IX, Acceptance Process, Table 3, that COMPANY has to accept or
reject each deliverable made under this Statement of Work. Adapt    BSQUARE will
adapt existing BSQUARE-owned software to the target hardware. Agreement    The
SYNC Generation 2 Hardware Design and Systems Integration Services Global Terms
and Conditions entered into by the parties, to which this Exhibit A is
incorporated. BOM    Bill of Materials BSP    Board Support Package, the work
encompassing the software required to enable an Operating System on a hardware
platform. CE    Microsoft Windows CE COS    Change of Scope. Code Complete   
Milestone at which all features from the specification have been implemented and
the Deliverable is ready for a complete QA test pass. CR    Change request
Device    For purposes of this Statement of Work, Device shall mean the ***
Develop    BSQUARE will develop new software. FTE    Full Time Equivalent
Functional Requirements    Functional Requirements” means the specifications set
forth in Addendum A-3 to this SOW, including the referenced versions of each
document ID, ***. A deviation from the Functional Requirements shall mean, with
respect to a particular requirement, that it does not meet the acceptance
criteria and levels of quality as set forth in Section VIII of this Statement of
Work. HW    Hardware Integrate    BSQUARE will integrate existing software owned
by the COMPANY or a third-party. Modify    BSQUARE will modify existing software
owned by the COMPANY or a third-party OS    Operating System PCB    Printed
Circuit Board PM    Program Manager Project Software    Middleware and user
facing applications. QA    Quality Assurance ***    *** ***    *** ***    ***
***    *** ***    *** SOW    Statement of Work SW    Software SYNC Device    ***
System Integrator    *** VMCU    *** Windows© OS    ***

 

BSQUARE Confidential    Page 4 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  II. Project Description

SYNC is a voice-activated hands-free, in-car communications and entertainment
system that integrates user’s mobile phone and digital media player into the
vehicle cabin. Ford and Microsoft worked closely to design and engineer Ford’s
SYNC ***, which is based on state-of-the art Microsoft Auto software. Ford
further developed and customized this technology to deliver in-car solutions
that help drivers conveniently and reliably enjoy digital entertainment and
communications while on the road. With the introduction of SYNC, Ford, Lincoln
and Mercury are proud to be the first and only automotive brands to market this
product in North America.

This Statement of Work (SOW) and related documentation describe a ***

 

  III. Project Key Deliverables

 

  A. Ford Deliverables

 

  i. Detailed project requirements document jointly developed with BSQUARE.

 

  ii. Ford *** Engineering Specification.

 

  iii. ***

 

  iv. ***

 

  v. Software tools ***

 

  vi. Direct access to Ford technical personnel for SYNC related technical
details.

 

  vii. Any additional product related information required throughout the
duration of the project.

 

  viii. *** Hardware platforms, BSP and supporting applications***

 

  ix. Third Party Applications *** that are not the responsibility of the System
Integrator.

 

  x. ***

 

  xi. Applicable source code***

 

  B. BSQUARE Deliverables

 

  i. ***

 

  ii. ***

 

  iii. ***

 

  iv. ***

 

  v. ***

 

  vi. ***

 

  vii. ***

 

  viii.

***1

 

  ix. ***

 

  x. ***

 

  xi. ***

 

  xii. ***

 

  xiii. ***

 

  xiv. ***

 

  xv. ***

 

  xvi. ***

 

1

The *** deliverables are specifically excluded from this Statement of Work due
to specification changes. Completion and delivery of the *** related
deliverables will be added to this Statement of Work as a Change of Scope.

 

BSQUARE Confidential    Page 5 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  IV. Project Timeline Overview

The dates provided in the following table are based on the Assumptions and
External Dependencies defined in Section VI, Assumptions and External
Dependencies of this Statement of Work and are subject to change in the event of
a Change of Scope event as described in Section VII.E, Change of Scope. ***

In the table below, BSQUARE will refer to the Bellevue office of BSQUARE, unless
otherwise noted. All FORD deliveries will be made to the BSQUARE office in
Bellevue, Washington unless otherwise noted. All BSQUARE deliverables will be
made to FORD in Dearborn, Michigan.

For details of the Deliverables in the table below, see Section V, Project
Activities and Deliverables.

Table 2. Estimated Deliverables Timelines

 

     

Responsible Party

  

Deliverables

  

Target Date

1    BSQUARE    Project Start    *** 2    BSQUARE, FORD   
Interim Service Order Signed    *** 3    BSQUARE, Ford   
Requirements Capture Phase    *** 4    BSQUARE    ***    *** 5    FORD    ***   
*** 6    BSQUARE    ***    *** 7    FORD    ***    *** 8    BSQUARE, FORD   
Agreement Signed    *** 9    BSQUARE    ***    *** 10    BSQUARE    ***    ***
11    BSQUARE    ***    *** 12    BSQUARE    ***    *** 13    BSQUARE    ***   
*** 13    BSQUARE    ***    *** 14    BSQUARE    ***    *** 15    BSQUARE    ***
   *** 16    BSQUARE    ***    *** 17    BSQUARE    ***    *** 18    BSQUARE   
***    *** 19    BSQUARE    ***    *** 20    BSQUARE    ***    *** 21    BSQUARE
   ***    ***

***

Figure 1. SYNC *** Timing ***

 

BSQUARE Confidential    Page 6 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  V. Project Activities and Deliverables

Program management, engineering management, vendor management, build, and
configuration management occur throughout the project.

 

  A. ***

 

  i. Prerequisites required for ***

 

  1. ***

 

  2. ***

 

  ii. FORD deliverables required for ***

FORD will be responsible for delivery of the following to BSQUARE per the
timeline in Section III, Project Timeline Overview.

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  iii. *** Activities

BSQUARE will perform the following activities in this phase of the project.

 

  1. ***

 

  a. *** - BSQUARE will Develop new code

 

  b. *** - BSQUARE will Develop new code

 

  c. *** - BSQUARE will Develop new code

 

  d. *** - BSQUARE will Develop new code

 

  e. *** - BSQUARE will Develop new code

 

  2. *** - BSQUARE will Develop new code

 

  3. *** - BSQUARE will Develop new code

 

  4. *** - BSQUARE will Develop new code

 

  5. *** - BSQUARE will Develop new code

 

  6. *** - BSQUARE will Develop new code.

 

  7. *** - BSQUARE will Develop new code.

 

  8. *** - BSQUARE will Develop new code

 

  9. *** - BSQUARE will Develop new code ***

 

  10. *** - BSQUARE will Develop new code

 

  11. *** - BSQUARE will Integrate existing code

 

  12. ***

 

  a. *** - BSQUARE will Develop new code

 

  b. *** - BSQUARE will Develop new code

 

  c. *** - BSQUARE will Integrate existing code

 

  d. *** - BSQUARE will Develop new code

 

  e. *** - BSQUARE will Develop new code

 

  f. *** - BSQUARE will Develop new code

 

  g. *** - BSQUARE will Develop new code

 

  13. Installation - BSQUARE will Integrate existing code

 

  a. General ***

 

BSQUARE Confidential    Page 7 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  b. *** (May require code development)

 

  c. OS update

 

  iv. BSQUARE Deliverables ***

 

  1. Source code/resources for all applications ***

 

  2. Docs/Specs for each component built by BSQR

 

  3. ***

 

  B. SYNC Applications

 

  i. Prerequisites required for SYNC Applications

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  ii. FORD deliverables required for SYNC Applications

FORD will be responsible for delivery of the following to BSQUARE per the
timeline in Section III, Project Timeline Overview.

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  9. ***

 

  10. ***

 

  11. ***

 

  12. ***

 

  13. ***

 

  14. ***

 

  15. ***

 

  16. ***

 

  17. ***

 

  18. ***

 

  19. ***

 

  20. ***

 

  21. ***

 

  22. ***

 

  iii. SYNC Applications Activities

BSQUARE will perform the following activities in this phase of the project.

 

  1. *** - BSQUARE will Develop new code

 

  2. *** - BSQUARE will Develop new code

 

  3. *** - BSQUARE will Develop new code

 

  4. *** - BSQUARE will Develop new code

 

BSQUARE Confidential    Page 8 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  5. *** - BSQUARE will Develop new code

 

  6. *** - BSQUARE will Develop new code

 

  a. ***

 

  b. ***

  7.

*** - BSQUARE will Integrate 3rd Party software

 

  a. ***

 

  b. ***

  8. *** - BSQUARE will Develop new code

 

  9.

*** - BSQUARE will Integrate 3rd Party software

 

  a. ***

 

  b. ***

  10. Settings - BSQUARE will Develop new code

 

  11. *** - BSQUARE will Develop new code

 

  a. ***

 

  b. ***

  12.

*** - BSQUARE will Integrate 3rd Party software

 

  a. ***

 

  b. ***

  13. *** - BSQUARE will Develop new code

 

  14. *** - BSQUARE will Develop new code

 

  15. *** - BSQUARE will Develop new code

 

  16. *** - BSQUARE will Develop new code

 

  17. *** - BSQUARE will Develop new code

 

  18. *** - BSQUARE will Develop new code

 

  19. *** - BSQUARE will Develop new code

 

  20. *** - BSQUARE will Develop new code

 

  21. *** - BSQUARE will Develop new code

 

  22. *** - BSQUARE will Develop new code

 

  23. *** - BSQUARE will Develop new code

 

  iv. BSQUARE Deliverables from SYNC Application Activities

 

  1. ***

 

  2. ***

 

  3. ***

 

  C. *** Development

 

  i. Prerequisites required ***

 

  1. ***

 

  ii. FORD deliverables required ***

FORD will be responsible for delivery of the following to BSQUARE per the
timeline in Section III, Project Overview.

 

  1. *** specs

 

  2. ***

 

  3. ***

 

  4. ***

 

  iii. ***Development Activities

 

BSQUARE Confidential    Page 9 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

BSQUARE will perform the following activities in this phase of the project.

 

  1. *** - BSQUARE will Develop new code

 

  2. *** - BSQUARE will Develop new code

 

  3. *** - BSQUARE will Develop new code

 

  4. *** - BSQUARE will Develop new code

 

  5. *** - BSQUARE will Develop new code

 

  6. *** - BSQUARE will Develop new code

 

  7. *** - BSQUARE will Develop new code

 

  8. *** - BSQUARE will Develop new code

 

  9. *** - BSQUARE will Develop new code

 

  10. *** - BSQUARE will Develop new code

 

  11. *** - BSQUARE will Develop new code

 

  12. *** - BSQUARE will Develop new code

 

  13. *** - BSQUARE will Develop new code

 

  14. *** - BSQUARE will Develop new code

 

  15. *** - BSQUARE will Develop new code

 

  16. *** - BSQUARE will Develop new code

 

  17. *** - BSQUARE will Develop new code

 

  18. *** - BSQUARE will Develop new code

 

  19. *** - BSQUARE will Develop new code

 

  20. *** - BSQUARE will Develop new code

 

  21. *** - BSQUARE will Develop new code

 

  22. ***

 

  iv. BSQUARE Deliverables from *** Development

 

  1. Specifications/Developer Guidelines***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  D. ***

 

  i. Prerequisites required ***

 

  1. ***

 

  2. ***

 

  ii. FORD deliverables required ***

FORD will be responsible for delivery of the following to BSQUARE per the
timeline in Section III, Project Timeline Overview.

 

  1. ***

 

  iii. *** Activities

BSQUARE will perform the following activities in this phase of the project.

 

  1. ***

 

  2. ***

 

  3. *** - BSQUARE will Develop new code.

 

  iv. ***

 

BSQUARE Confidential    Page 10 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

BSQUARE Deliverables from ***

 

  1. ***

 

  E. ***

 

  i. ***

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

  ***

  ***

  ***

  ***

 

  F. ***

 

  i. Prerequisites required ***

 

  1. ***

 

  2. ***

 

  ii. FORD deliverables required ***

FORD will be responsible for delivery of the following to BSQUARE per the
timeline in Section III, Project Timeline Overview.

 

  1. ***

 

  2. ***

 

  iii. *** Activities

BSQUARE will perform the following activities in this phase of the project.

 

  1. ***

 

  iv. BSQUARE Deliverables ***

 

  1. ***

 

  2. ***

 

  G. Quality Assurance

 

  i. Prerequisites required for Quality Assurance Activities

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  ii. FORD deliverables required for Quality Assurance Activities

FORD will be responsible for delivery of the following to BSQUARE per the
timeline in Section III, Project Timeline Overview.

 

  1. ***

 

  2. ***

 

  3. ***

 

  iii. Quality Assurance Activities

BSQUARE will perform the following activities in this phase of the project.

 

BSQUARE Confidential    Page 11 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  1. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  e. ***

 

  f. ***

 

  g. ***

 

  2. ***

 

  a. ***

 

  3. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  e. ***

 

  f. ***

 

  g. ***

 

  h. ***

 

  i. ***

 

  j. ***

 

  k. ***

 

  l. ***

 

  m. ***

 

  n. ***

 

  o. ***

 

  p. ***

 

  q. ***

 

  r. ***

 

  s. ***

 

  t. ***

 

  u. ***

 

  v. ***

 

  4. ***

 

  a. ***

 

  5. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  e. ***

 

  f. ***

 

  g. ***

 

  h. ***

 

  i. ***

 

  j. ***

 

  6. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

BSQUARE Confidential    Page 12 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  d. ***

 

  e. ***

 

  7. General System Testing

 

  a. *** Testing

 

  b. *** Testing

 

  8. *** testing

 

  a. ***

 

  9. ***

 

  a. *** testing

 

  b. ***

 

  10. ***

 

  a. ***

 

  11. ***

 

  a. ***

 

  iv. BSQUARE Deliverables from Quality Assurance Activities

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  H. Project Documentation

 

  i. Prerequisites required for Project Documentation

 

  1. *** document

 

  2. High level Project timeline and schedule for completion

 

  ii. FORD deliverables required for Project Documentation

FORD will be responsible for delivery of the following to BSQUARE per the
timeline in Section V, Timeline Overview.

 

  1. ***

 

  2. Access to and support from project personnel in defining specifications of
the system

 

  iii. Project Documentation Activities

BSQUARE will perform the following activities in this phase of the project.

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  iv. BSQUARE Deliverables from Project Documentation

 

  1. Final documents in Ford format

 

  I. Build

 

  i. Prerequisites required for Build Activities

 

  1. ***

 

BSQUARE Confidential    Page 13 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  2. ***

 

  ii. FORD deliverables required for Build Activities

FORD will be responsible for delivery of the following to BSQUARE per the
timeline in Section III, Project Timeline Overview.

 

  1. ***

 

  iii. Build Activities

BSQUARE will perform the following activities in this phase of the project.

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  iv. BSQUARE Deliverables from Build Activities

 

  1. ***

 

  2. ***

 

  J. ***

 

  i. ***

 

  ii. ***

 

  1. ***

 

  2. ***

 

  iii. ***

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  iv. ***

 

  1. ***

 

  2. ***

 

  VI. Assumptions and External Dependencies

In preparing the fee quote and planning the project schedule and Deliverables,
BSQUARE is dependent upon schedules and deliverables that are beyond the control
of BSQUARE. The assumptions and dependencies upon which the quote and schedule
are based are documented here and include Project Delays, Specification Changes,
Project Assumptions and Project Exclusions.

 

  A. Project Delays

The fee quoted to FORD for performance of the work under this Statement of Work
assumes that all deliverables provided by FORD or any third-party contracted by
FORD, including hardware, software, design documentation, and any written
instructions, will be delivered to BSQUARE per the schedule in Section IV,
Project Timeline Overview and will be complete, accurate, and fully functional.
Work performed by BSQUARE that is affected by late, incomplete, inaccurate, or
non-functional FORD deliverables as described in Section V, Project Activities
and Deliverables may result in a day-for-day slip in the project schedule and/or
may be subject to a Change of Scope (“COS”), as defined in Subsection E of this
section.

If delays as described heretofore do occur, BSQUARE will make reasonable efforts
to reassign the project team members to other areas of the project in order to
keep the project on schedule. If BSQUARE is unable to do so, there will be a
day-for-day slip in the project schedule and the provisions of Subsection E,
Change of Scope, of this section shall apply.

 

BSQUARE Confidential    Page 14 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  B. Specification Changes

Any changes or additions, including changes to the hardware and system
requirements or to the Deliverables described in Section V, Project Activities
and Deliverables shall be evaluated by BSQUARE on a case-by-case basis, and may
be determined to be outside of the scope of this Statement of Work. In such case
the provisions of Subsection E, Change of Scope, of this section shall apply.

 

  C. Project Assumptions

The fee quoted to FORD for performance of the work under this Statement of Work
assumes that all of the following Assumptions will either occur or will be
accurate, as stated below:

 

  i. General Assumptions

 

  1. The project price does not include any ***

 

  2. ***

 

  3. ***

 

  4. This estimate is based upon All 3rd party dependencies will be delivered in
a timely matter in order for BSQUARE to complete the applications on schedule.
These include documentation and defect remediation necessary to complete the
applications.

 

  5. All final 3rd party software deliverables have been tested and are of
production quality. BSQUARE will provide issue identification and triage to
appropriate 3rd party during initial integration milestones.

 

  6. The travel estimate is a level of support anticipated on the project and is
quoted at rates assuming a reasonable booking lead time. BSQUARE will make all
reasonable efforts to minimize travel costs but market conditions, time and
duration of travel may dramatically affect flight costs.

 

  ii. Hardware-Specific Assumptions

 

  1. None.

 

  iii. Software-Specific Assumptions

 

  1. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  e. ***

 

  f. ***

 

  g. ***

 

  h. ***

 

  i. ***

 

  2. Applications

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  e. ***

 

  f. ***

 

  g. ***

 

  3. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  4. ***

 

BSQUARE Confidential    Page 15 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  e. ***

 

  5. QA

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  e. ***

 

  f. ***

 

  g. ***

 

  h. ***

 

  i. ***

 

  j. ***

If project assumptions either do not occur or prove to be inaccurate the
provisions of Subsection E, Change of Scope, of this section shall apply.

 

  D. Project Exclusions

The fee quoted to FORD for performance of the work under this Statement of Work
assumes that all of the following Exclusions will apply:

 

  i. ***

 

  ii. ***

 

  iii. ***

 

  iv. ***

 

  v. ***

 

  vi. ***

 

  vii. ***

 

  viii. ***

 

  ix. ***

 

  x. ***

 

  xi. ***

 

  xii. ***

 

  xiii. ***

 

  xiv. ***

 

  xv. ***

 

  xvi. ***

 

  xvii. ***

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  a. ***

 

  b. ***

 

  5. ***

 

  a. ***

 

  b. ***

 

BSQUARE Confidential    Page 16 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  c. ***

 

  d. ***

 

  e. ***

 

  f. ***

 

  g. ***

 

  h. ***

 

  i. ***

 

  j. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  E. Change of Scope

The occurrence of any of the following events which results in a change (that
BSQUARE deems, in its sole discretion, to be a significant change) in the work
as described in this Statement of Work will result in a COS:

 

  i. ***

 

  ii. ***

 

  iii. ***

 

  iv. ***

 

  v. ***

 

  vi. ***

If any of the above occurs, BSQUARE will provide to FORD a COS form (attached as
Addendum A-1) that will detail the following:

 

  1. Additions and/or reductions in the scope of work

 

  2. Net change in the fees charged for the work.

 

  3. Net change in the schedule of BSQUARE Deliverables

FORD shall have *** from its receipt of the COS in which to provide its written
acceptance of the proposed COS. If FORD does not accept the proposed COS within
*** from the receipt of the COS, BSQUARE will continue the work as defined in
this Statement of Work. ***

 

  F. Rules of the Road & Third Party Dependencies.

In the course of negotiating the Agreement and this SOW, Ford and BSQUARE
reached agreement on certain “rules of the road” that would apply to this
project, which are attached as Addendum A-4 to this SOW, and incorporated herein
by this reference.

 

  VII. Third-Party Product Licenses

The following third-party product licenses are required for the work under this
Statement of Work:

 

  A. ***

***

 

  i. ***

 

  ii. ***

 

  iii. ***

 

  iv. ***

 

  v. ***

 

  vi. ***

 

  vii. ***

 

  viii. ***

 

  ix. ***

 

BSQUARE Confidential    Page 17 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  x. ***

 

  xi. ***

 

  xii. ***

 

  xiii. ***

 

  B. ***

***

 

  i. ***

 

  ii. ***

 

  VIII. Communication

During the project, BSQUARE will provide FORD with regular status reports.

Phone meetings will be scheduled. During this meeting, BSQUARE and FORD will
discuss the status of the projects and current issues.

 

  IX. Acceptance Process

The following Acceptance Period, Acceptance Criteria, and Software Levels of
Quality apply to the BSQUARE deliverables as described in Section V, Project
Activities and Deliverables of this Statement of Work.

 

  A. Acceptance Period

***

***

 

  i. ***

 

  ii. ***

 

  1. ***

***

 

  2. ***

 

  B. Acceptance Criteria and Levels of Quality

Table 3 describes the acceptance criteria and quality level for each of the
deliverables listed in Section V, Project Activities and Deliverables.

Table 3. Acceptance Criteria and Levels of Quality

 

ID

  

BSQUARE Deliverable

  Section   Acceptance
Criteria   Acceptance
Period   Levels of
Quality   Acceptance
Period
Following
Remediation

1

   ***   ***   ***   ***   ***   ***

2

   ***   ***   ***   ***   ***   ***

3

   ***   ***   ***   ***   ***   ***

4

   ***   ***   ***   ***   ***   ***

5

   ***   ***   ***   ***   ***   ***

6

   ***   ***   ***   ***   ***   ***

7

   ***   ***   ***   ***   ***   ***

8

   ***   ***   ***   ***   ***   ***

9

   ***   ***   ***   ***   ***   ***

10

   ***   ***   ***   ***   ***   ***

11

   ***   ***   ***   ***   ***   ***

12

   ***   ***   ***   ***   ***   ***

13

   ***   ***   ***   ***   ***   ***

14

   ***   ***   ***   ***   ***   ***

15

   ***   ***   ***   ***   ***   ***

 

BSQUARE Confidential    Page 18 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ID

  

BSQUARE Deliverable

  Section   Acceptance
Criteria   Acceptance
Period   Levels of
Quality   Acceptance
Period
Following
Remediation

16

   ***   ***   ***   ***   ***   ***

17

   ***   ***   ***   ***   ***   ***

18

   ***   ***   ***   ***   ***   ***

Only defects contained in BSQUARE deliverables will be counted in the Acceptance
Criteria; however, if there are defects attributable to FORD or a third party,
BSQUARE will work to remediate the defect provided such additional work is
covered by a change of scope. If BSQUARE receives no notification by the end of
the Acceptance Period or the Remediation Acceptance Period as outlined in Table
3 above, FORD shall be deemed to have accepted the BSQUARE deliverable as of the
date of the last day of the Acceptance Period or Remediation Acceptance Period
for the BSQUARE deliverable.

***

Ford has the right to prioritize issues as they see fit throughout the course of
the project. Issues shall be closed in the order prioritized until the allowed
number of issues is reached or project time expires. All deviations from
prioritized issues resolution order shall be approved by Ford.

 

  C. Software Levels of Quality

BSQUARE supports several levels of software quality. ***

***

 

  1. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  e. ***

 

  f. ***

 

  2. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  3. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  4. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  D. Severity Levels of Defects

Severity describes the impact that the defect has on the acceptance of the final
product:

 

  1. ***

 

  •  

***

 

  •  

***

 

  2. ***

 

  •  

***

 

  •  

***

 

  3. ***

 

BSQUARE Confidential    Page 19 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  •  

***

 

  •  

***

 

  4. ***

 

  •  

***

 

  •  

***

 

  •  

***

 

  5. ***

 

  •  

***

 

  •  

***

 

  E. Third-Party Software and Hardware

***

***

***

 

  X. Costs

***

***

Notes:

 

  1) BSQUARE/Ford negotiated concession amount. *** The email agreement did not
allocate the concession between the two projects. This concession amount
represents a simple prorated allocation of the concession amount between the two
projects based on the project as a percentage of the combined projects. No other
agreement is intended or implied by this prorated allocation.

 

  2) On *** BSQUARE and Ford agreed to certain changes of scope as outlined in
the Project Costs table above and in the Materials/Services table below. ***

 

  3) As part of the above referenced Bsquare/Ford concessions, the parties
agreed that there are no claims for delay of the project for work that has been
performed by Bsquare up through the date the Agreement and these SOW’s are
finalized.

***

***

Ford will pay BSQUARE an additional $*** upon successful completion of each of
the following 3 milestones described in Project Timeline to the SOW, totaling an
additional $*** of payments. (i.e. each successful completion will result in
Ford paying BSQUARE $***).

 

  (1) Test Pass 1 – ***

 

  (2) Test Pass 2 – ***

 

  (3) Test Pass 3 – ***

***

The parties expressly agree that the timing and cost of the overall project may
change depending on the occurrence of various conditions included but not
limited to those described in Section VI, Assumptions and External Dependencies.

 

BSQUARE Confidential    Page 20 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Addendum A-1

Change of Scope

 

BSQUARE Confidential    Page 21 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

LOGO [g26230ex10_19b.jpg]

Change of Scope

BSQUARE Corporation

110 110th Ave. NE, Suite 200, Bellevue, WA 98004-5840

 

Project Code

 

Customer

 

Project Name

 

COS #

 

Date

       

 

Change Request Information – Completed by Preparer or Requestor

Preparer:

      Requestor (if different):    Request Type:    ¨ Customer Request    ¨
Internal Request    ¨ Other (Describe):          Request Priority:    ¨ Optional
   ¨ Desirable    ¨ Mandatory

COS Short Name:

      Related COS #s:   

COS Description:

   Estimate for COS – Completed by BSQUARE Program Manager

Estimator:

        

Est Start Date for COS:

      Est Complete Date:   

Est Hours for COS:

      Est Cost Impact ($):   

Est Schedule Impact (days):

      New Project Total ($):   

Impact on Deliverables:

        

Agreement Name:

        

Agreement Amendments:

        

 

Customer Disposition – Completed by Customer Program Manager or Sponsor
Approval (Check One):    ¨ Approve    ¨ Disapprove    ¨ Defer Until:

Name (Print):

   Signature:   Date:

 

Final Signatures – Completed by BSQUARE

BSQUARE Program Manager (Print):

   Signature:    Date:

BSQUARE Vice President (Print):

   Signature:    Date:

BSQUARE Authorized Officer (Print):

   Signature:    Date: Note: Customer agrees that this change request is an
addendum to the existing Agreement with BSQUARE, and all terms and conditions
are still in effect in accordance with this change. BSQUARE agrees to the
changes reflected in this COS document subject to its assumption that the
individual who signs this COS on behalf of the customer has the authority to
bind the customer to the terms of this COS.

 

BSQUARE Confidential    Page 22 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

LOGO [g26230ex10_19pg.jpg]

Acceptance / Rejection Certificate

 

Client:

   Project Name:    Agreement:

Preparer:

   Date Submitted:

Section 1: To be Completed by Preparer or Requestor

  

Deliverable Name:

   Date Delivered:

Deliverable Description (Reference section in Statement of Work as appropriate):

 

BSQUARE Assessment of Compliance with Acceptance Criteria:

 

Outstanding Action Items Remaining:

 

Section 2: Client Assessment of Non-Compliance with Acceptance Criteria:

Use this section to describe non-compliance with Acceptance Criteria:

 

Section 3: Client Acceptance or Rejection of Deliverable ¨ Accept Deliverable   
   ¨ Reject Deliverable Section 4: Signatures BSQUARE believes the referenced
Deliverable / Milestone has been completed in accordance with the Acceptance
Criteria agreed between BSQUARE and FORD. If this document is not returned to
the BSQUARE Project Manager within #5 working days with signature or comments,
the deliverable will be considered accepted. Once accepted, by signature or by
default, future changes to this deliverable must be requested through a formal
Change of Scope Request.

Client Name (Print):

   Signature:    Date:

BSQUARE Program Manager (Print):

   Signature:    Date:

BSQUARE Vice President (Print):

   Signature:    Date:

 

BSQUARE Confidential    Page 23 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ADDENDUM A-3

Extracted from: Master Spec List v2.32.xls

The specifications provided in this Addendum are included for scope
clarification. In the event of a discrepancy between a written specification in
this Addendum and any term or specification in the SOW, this Addendum A-3 shall
take precedence.

 

ID

  

Specification

Name

   Version
in 2.32 ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***
***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   ***

 

BSQUARE Confidential    Page 24 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***
***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    ***

 

BSQUARE Confidential    Page 25 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***
***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    ***

 

BSQUARE Confidential    Page 26 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***
***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    ***

 

BSQUARE Confidential    Page 27 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***
***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    ***

 

BSQUARE Confidential    Page 28 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***

 

BSQUARE Confidential    Page 29 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ADDENDUM A-4

Ford and BSQUARE have agreed to the following Rules of the Road.

 

1. Version 2.3 of this Statement of Work represents the agreed upon requirements
and scope of work to be performed by BSQUARE under this project. The total
project cost for the work performed under this SOW shall not exceed $***, which
is the total cost from table 4 of Section X above, unless otherwise provided for
as a result of items 1.a) through 1.c) or e) below in this Addendum A-4. This
total project cost amount does not include materials/services (aka rebillables)
which are above the total project cost amount and both parties agree that the
rebillable amounts, currently estimated at $***, are not fixed. For clarity, the
parties understand that the Ford Resident Staff amounts in the total project
cost in Table 4 are being invoiced as rebillables.

 

  a) If Ford requests a change of scope beyond that agreed upon in SOW v2.3,
Ford is responsible for the additional cost.

 

  b) If Ford misses, or is late with, a deliverable, or the deliverable is not
of sufficient quality, and any of these conditions cause BSQUARE to expend extra
effort, Ford is responsible for the additional cost.

 

  c)

If a 3rd party misses, or is late with, a deliverable, or the deliverable is not
of sufficient quality, and any of these conditions cause BSQUARE to expend extra
effort, Ford will be responsible for the extra cost to BSQUARE. BSQUARE will
assist Ford in identifying the root cause such that Ford may pursue the 3rd
party for the overruns

 

  d) If BSQUARE asks for a change of scope due to a BSQUARE error or omission,
Ford will not be responsible for any increase in BSQUARE hours.

 

  e) In the event the root cause for the error or omission identified in 1.d)
above, is the result of an error or omission by any party other than BSQUARE
(i.e. Ford’s or a third party’s), BSQUARE will be reimbursed for all hours
expended or engaged to remedy the issue or discover the root cause.

 

2. BSQUARE will be responsible for increases in project hours assumed in SOW
v2.3 that are not due to the items identified in sections 1.a) through 1.c) or
1.e) above (i.e. if BSQUARE misestimated a task in SOW v2.3 that ends up taking
longer than anticipated and the overrun wasn’t caused by Ford or a third-party,
BSQUARE will not bill Ford for the additional hours incurred).

 

3. If a scope change is identified resulting from Items 1.a) through 1.c) and
Item 1.e), regardless of whether BSQUARE has previously performed work, the
parties will enter into a Change of Scope (COS) to identify the tasks involved
in the COS. Unless otherwise agreed to by the parties, COS shall be invoiced by
BSQUARE on a fixed price basis. Each individual COS shall contain a separate
line item for materials/rebillables and one for labor costs. If the COS is
approved by Ford, Buyer will issue a P.O.

Ford and BSQUARE also agree that the table below includes, to the best of both
parties’ knowledge, all of the remaining Ford and third party deliverables and
other dependencies relevant to BSQUARE’s work hereunder, as of the date of this
SOW. This schedule does not include items already delivered to BSQUARE as of the
date of this SOW, nor does it include any additional items that may be required
as a result of a Change of Scope. BSQUARE shall not be responsible for any
delays, costs, or damages associated with any deviations or failures by Ford
and/or a third party to meet the requirements of the table below. If BSQUARE
causes any delay resulting in increased costs, BSQUARE’s responsibility for such
costs shall be in accordance with the terms of the Agreement.

 

Vendor

  

Description of the Deliverable

  

BSQUARE

Gated

Deliverable?

  

Final Delivery

Date Expected

from Vendor to Bsquare

  

Required Quality

  

Comment as of ***

***    ***    No    ***    ***    ***    ***    No    ***    ***    ***

 

BSQUARE Confidential    Page 30 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***    ***    No    ***    ***    ***    ***    No    ***    ***    *** ***   
***    No    ***    ***    *** ***    ***    No    ***    ***    ***    ***   
No    ***    ***    ***    ***    No    ***    ***    ***    ***    No    ***   
***    ***    ***    No    ***    ***    *** ***    ***    No    ***    ***   
***    ***    No    ***    ***    *** ***    ***    No    ***    ***    *** ***
   ***    ***    ***    ***    ***    ***    ***    ***    ***    ***    ***   
No    ***    ***    *** ***    ***    ***    ***    ***   

***

Ford and BSQUARE have also agreed that as of the date of this SOW, there are no
claims pending against BSQUARE for any delays of the project for work that has
been performed by Bsquare up through the date the Agreement and these SOW’s are
finalized.

 

BSQUARE Confidential    Page 31 of 31    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT A

Ford SYNC System Gen2 – Hardware and BSP

Statement of Work

Rev. 2.3

December 30, 2009

Submitted by:

BSQUARE Corporation

110 110th Avenue NE, Suite 200

Bellevue, WA 98004

(425) 519-5900 (Voice)

(425) 519-5999 (Fax)

To:

Ford Motor Company

20300 Rotunda Drive

BUILDING #5

Dearborn, MI 48124

Attn: ***

Telephone #: ***

Email: ***

Copyright Notice

©2002-2009 BSQUARE Corporation – Confidential Data

IMPORTANT: This document is intended only for the use of the individual or
entity to which it is addressed, and contains information that is confidential
and proprietary. If the reader of this document is not the intended recipient,
or the employee or agent responsible for delivering the document to the intended
recipient, you are hereby notified that any dissemination, distribution or
copying of this document is strictly prohibited. If you have received this
document in error, please notify the sender immediately and return the original
document. BSQUARE is a registered trademark of BSQUARE Corporation and other
marks are the property of the respective owners.

 

BSQUARE Confidential    Page 1 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Revision History

 

Revision

  

Date

  

By

  

Purpose

0.1    ***    Frank Pereira    Initial Revision 0.2    ***    Frank Pereira   
Add reviewer comments 0.3    ***    Darrell Wasill    Formatting updates 0.5   
***    Frank Pereira    Change structure. 0.6    ***    Frank Pereira    *** 0.7
   ***    Frank Pereira    Detail changes. 1.0    ***    Frank Pereira    Review
input. 1.1    ***    Darrell Wasill    Consistency edits 1.2    ***    Darrell
Wasill    Incorporation of comments from Ford cursory review 1.3    ***   
Darrell Wasill, Carey Butler    Add draft reference and legal disclaimer in
preparation for Ford initial review. Cost table update. Incorporate C. Butler
redlines. 1.4    ***    Darrell Wasill, Martin Hernandez    Incorporate QA
updates 1.5    ***    Darrell Wasill    Incorporate Ford Feedback 1.6    ***   
Darrell Wasill    Incorporated review remarks and comments 1.7    ***    Dean
Starr    *** 1.8    ***    Mounir Hider    Revised by Ford to include needed
update comments and revised acceptance criteria. 1.9    ***    Wayne Waldroup,
Frank Pereira, Darrell Wasill    Added activities, scope, and cost estimates to
bring SOW up to current understanding. 2.0    ***    Darrell Wasill   
Incorporate agreed upon COS cost updates 2.1    ***    Darrell Wasill   
Incorporate redline feedback 2.2    ***    Darrell Wasill, Frank Pereira   
Updated scope and costs to current program forecasts. 2.2b    ***    Darrell
Wasill, Tim Harrington    *** 2.3    ***    Darrell Wasill    *** 2.3    ***   
Tim Harrington    Update Estimate Tables 2.3    ***    Darrell Wasill   

Incorporate Ford comments to Table 2

Fix heading number and Acceptance Criteria Cross Reference

2.3    ***    Darrell Wasill    Updated timeline

 

BSQUARE Confidential    Page 2 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Reference Documents

The following documents were used in the creation of this SOW.

 

     

Document

  

Description

1    ***    Ford’s Overview of functional requirements for the *** 2    ***   
BSQUARE’s Detailed Estimate and response to the bid *** 3    ***    Ford
timeline of *** 4    ***    Ford Engineering Specification *** 5    ***   
Ford’s document describing the requirements for *** 6    Master Spec List ***   
Referenced Specification List defining basis for SOW scope.

 

I. Definitions

The following table lists terms used in this document.

Table 1. Definitions

 

Term

  

Description

BSQUARE    BSQUARE Corporation, also referenced as ‘Company A’ and “System
Integrator” COMPANY    Ford Motor Company Acceptance Period    The period set
forth in Section IX, Acceptance Process, Table 3, that COMPANY has to accept or
reject each deliverable made under this Statement of Work. Adapt    BSQUARE will
adapt existing BSQUARE-owned software to the target hardware. Agreement    The
SYNC Generation 2 Hardware Design and Systems Integration Services Global Terms
and Conditions entered into by the parties, to which this Exhibit A is
incorporated. BOM    Bill of Materials BSP    Board Support Package, the work
encompassing the software required to enable an Operating System on a hardware
platform. CE    Microsoft Windows CE CM    Contract Manufacturer COS    Change
of Scope. Code Complete    Milestone at which all features from the
specification have been implemented and the Deliverable is ready for a complete
QA test pass. CR    Change request Device    For purposes of this Statement of
Work, Device shall mean the *** Develop    BSQUARE will develop new software.
FTE    Full Time Equivalent Functional Requirements    “Functional Requirements”
means the specifications set forth in Addendum A-3 to this SOW, including the
referenced versions of each document ID, ***. A deviation from the Functional
Requirements shall mean, with respect to a particular requirement, that it does
not meet the acceptance criteria and levels of quality as set forth in Section
VIII of this Statement of Work. HW    Hardware ICT    In Circuit Test Integrate
   BSQUARE will integrate existing software owned by the COMPANY or a
third-party. Modify    BSQUARE will modify existing software owned by the
COMPANY or a third-party OS    Operating System PCB    Printed Circuit Board PM
   Program Manager Project Software    Middleware and user facing applications.
QA    Quality Assurance ***    *** ***    *** ***    *** ***    *** ***    ***

 

BSQUARE Confidential    Page 3 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SOW    Statement of Work SW    Software SYNC Device    *** System Integrator   
*** VMCU    *** Windows© OS    ***

 

II. Project Description

SYNC is a voice-activated hands-free, in-car communications and entertainment
system that integrates user’s mobile phone and digital media player into the
vehicle cabin. Ford and Microsoft worked closely to design and engineer Ford’s
SYNC ***, which is based on state-of-the art Microsoft Auto software. Ford
further developed and customized this technology to deliver in-car solutions
that help drivers conveniently and reliably enjoy digital entertainment and
communications while on the road. With the introduction of SYNC, Ford, Lincoln
and Mercury are proud to be the first and only automotive brands to market this
product in North America.

This Statement of Work (SOW) and related documentation describe a ***

 

III. Project Key Deliverables

 

  A. Ford Deliverables

 

  i. Detailed project requirements document jointly developed with BSQUARE.

 

  ii. Ford *** Engineering Specification.

 

  iii. Software tools such as ***

 

  iv. Direct access to Ford technical personnel for SYNC related technical
details.

 

  v. Any additional product related information required throughout the duration
of the project.

 

  vi. Applicable source code ***

 

  vii. *** Specifications and reference documentation

 

  viii. ***

 

  ix. ***

 

  x. Windows *** operating system (OS) configuration ***

 

  B. BSQUARE Deliverables

 

  i. *** Hardware Prototypes ***

 

  ii. *** Hardware Prototypes ***

 

  iii. *** Hardware Prototypes

 

  iv. *** Hardware Prototypes

 

  v. ***

 

  vi. PCB Design Files ***

 

  vii. PCB Production Files ***

 

  viii. *** Housing Design ***

 

  ix. *** Housing Prototypes ***

 

  x. *** Housing Design

 

  xi. *** Housing Prototypes

 

  xii. *** Bezel Design

 

  xiii. *** Bezel Prototypes

 

  xiv. ***

 

BSQUARE Confidential    Page 4 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  xv. ***

 

  xvi. Source Code ***

 

  xvii. ***

 

  xviii. End of Line (EOL) Test Stand Design

 

  xix. EOL Test Stand ***

 

  xx. EOL test image ***

 

  xxi. Design Validation (DV) Test Stand Design

 

  xxii. DV Test Stand (Hardware and Software)

 

  xxiii. Ford Lab Test Stand Design

 

  xxiv. Ford Lab Test Stand (Hardware and Software)

 

  xxv. *** Test Stand Design

 

  xxvi. *** Test Stand (Hardware and Software)

 

  xxvii. Bezel Test Stand Design

 

  xxviii. Bezel Test Stand (Hardware and Software)

 

  xxix. ***

 

IV. Project Timeline Overview

The dates provided in the following table are based on the Assumptions and
External Dependencies defined in Section VI, Assumptions and External
Dependencies of this Statement of Work and are subject to change in the event of
a Change of Scope event as described in VI.E, Change of Scope. ***

In the table below, BSQUARE will refer to the Bellevue office of BSQUARE, unless
otherwise noted. All Ford deliveries will be made to the BSQUARE office in
Bellevue, Washington unless otherwise noted. All BSQUARE deliverables will be
made to FORD in Dearborn, Michigan.

For details of the Deliverables in the table below, see Section V, Project
Activities and Deliverables.

Table 2. Deliverables Timelines

 

    

Responsible Party

  

Deliverables

  

Target Date

1

   BSQUARE    Project Start    ***

2

   BSQUARE, FORD    Interim Service Order Signed    ***

3

   BSQUARE, Ford    Requirements Capture Phase    ***

4

   BSQUARE    ***    ***

5

   FORD    ***    ***

6

   BSQUARE    ***    ***

7

   FORD    ***    ***

8

   BSQUARE, FORD    Agreement Signed    ***

9

   BSQUARE    ***    ***

10

   BSQUARE    ***    ***

11

   BSQUARE    ***    ***

12

   BSQUARE    ***    ***

13

   BSQUARE    ***    ***

14

   BSQUARE    ***    ***

15

   BSQUARE    ***    ***

16

   BSQUARE    ***    ***

17

   BSQUARE    ***    ***

18

   BSQUARE    ***    ***

 

BSQUARE Confidential    Page 5 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

19    BSQUARE    ***    *** 20    BSQUARE    ***    *** 21    BSQUARE    ***   
*** 22    BSQUARE    ***    *** 23    BSQUARE    ***    *** 24    BSQUARE    ***
   *** 25    BSQUARE    ***    *** 26    BSQUARE    ***    *** 27    BSQUARE   
***    *** 28    BSQUARE    ***    *** 29    BSQUARE    ***    *** 30   
BSQUARE/Flex    ***    *** 31    BSQUARE    ***    *** 32    BSQUARE    ***   
*** 33    BSQUARE    ***    *** 34    BSQUARE    ***    *** 35    BSQUARE    ***
   *** 36    BSQUARE    ***    *** 37    BSQUARE    ***    *** 38    BSQUARE   
***    *** 39    BSQUARE    ***    *** 40    BSQUARE    ***    *** 41    BSQUARE
   ***    *** 42    BSQUARE    ***    ***

***

Figure 1. SYNC *** Timing ***

 

V. Project Activities and Deliverables

Program management, engineering management, vendor management, build, and
configuration management occur throughout the project.

 

  A. Hardware Development

 

  i. Prerequisites/ FORD deliverables required for ***

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  ii. Hardware Development Activities

BSQUARE will perform the following activities in this phase of the project.

 

  1. ***

 

  2. ***

 

  3. ***

 

  iii. BSQUARE Deliverables from Hardware Development

 

  1. ***

 

  2. ***

 

BSQUARE Confidential    Page 6 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  9. ***

 

  B. Software (BSP) Design

 

  i. Prerequisites/ FORD deliverables required for Software (BSP) Design

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  ii. Software Development Activities

BSQUARE will perform the following activities in this phase of the project.

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  9. ***

 

  10. ***

 

  11. ***

 

  12. ***

 

  13. ***

 

  iii. BSQUARE Deliverables from Software Development

 

  1. ***

 

  2. ***

 

  C. Design for Manufacturing

 

  i. Prerequisites/ FORD deliverables required for Design for Manufacturing
(DFM)

 

  1. ***

 

  2. ***

 

  3. ***

 

  ii. DFM Development Activities

BSQUARE will perform the following activities in this phase of the project.

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

BSQUARE Confidential    Page 7 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  7. ***

 

  8. ***

 

  9. ***

 

  10. ***

 

  11. ***

 

  12. ***

 

  iii. BSQUARE Deliverables from DFM

 

  1. ***

 

  D. Prototyping

 

  i. Prerequisites/ FORD deliverables required for Prototyping

 

  1. None

 

  ii. Prototyping Activities

BSQUARE will perform the following activities in this phase of the project.

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  iii. BSQUARE Deliverables from Prototyping

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  E. Testing / Quality Assurance

 

  i. Prerequisites/ FORD deliverables required for Testing / QA

 

  1. Test & programming collateral *** for reference

 

  ii. Testing / Quality Assurance Activities

BSQUARE will perform the following activities in this phase of the project.

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  9. ***

 

  10. ***

 

  11. ***

 

BSQUARE Confidential    Page 8 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  12. ***

 

  iii. BSQUARE Deliverables from Testing / QA

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  9. ***

 

  10. ***

 

  11. ***

 

  F. Production Support

 

  i. Prerequisites/ FORD deliverables required for Production Support

 

  1. None

 

  ii. Production Support Activities

BSQUARE will perform the following activities in this phase of the project.

 

  1. ***

 

  2. ***

 

  3. ***

 

  iii. BSQUARE Deliverables from Production Support

 

  1. ***

 

VI. Assumptions and External Dependencies

In preparing the fee quote and planning the project schedule and Deliverables,
BSQUARE is dependent upon schedules and deliverables that are beyond the control
of BSQUARE. The assumptions and dependencies upon which the quote and schedule
are based are documented here and include Project Delays, Specification Changes,
Project Assumptions and Project Exclusions.

 

  A. Project Delays

The fee quoted to FORD for performance of the work under this Statement of Work
assumes that all deliverables provided by FORD or any third-party contracted by
FORD, including hardware, software, design documentation, and any written
instructions, will be delivered to BSQUARE per the schedule in Section IV,
Project Timeline Overview and will be complete, accurate, and fully functional.
Work performed by BSQUARE that is affected by late, incomplete, inaccurate, or
non-functional FORD deliverables as described in Section V, Project Activities
and Deliverables may result in a day-for-day slip in the project schedule and/or
may be subject to a Change of Scope (“COS”), as defined in Subsection E of this
section.

If delays as described heretofore do occur, BSQUARE will make reasonable efforts
to reassign the project team members to other areas of the project in order to
keep the project on schedule. If BSQUARE is unable to do so, there will be a
day-for-day slip in the project schedule and the provisions of Subsection E,
Change of Scope, of this section shall apply.

 

  B. Specification Changes

Reference Ford *** Engineering Specification.

Any changes or additions, including changes to the hardware and system
requirements or to the Deliverables described in Section V, Project Activities
and Deliverables shall be evaluated by BSQUARE on a case-by-case basis, and may
be determined to be outside of the scope of this Statement of Work. In such case
the provisions of Subsection E, Change of Scope, of this section shall apply.

 

BSQUARE Confidential    Page 9 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  C. Project Assumptions

The fee quoted to FORD for performance of the work under this Statement of Work
assumes that all of the following Assumptions will either occur or will be
accurate, as stated below:

 

  i. General Assumptions

 

  1. ***

 

  2. ***

 

  3. ***

 

  ii. Hardware-Specific Assumptions

 

  1. ***

 

  2. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  e. ***

 

  f. ***

 

  g. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  9. ***

 

  iii. Software-Specific Assumptions

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  9. ***

 

  10. ***

 

  11. ***

 

  12. ***

 

  13. ***

 

  14. ***

 

  15. ***

 

  iv. QA-Specific Assumptions

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

BSQUARE Confidential    Page 10 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  5. ***

 

  6. ***

 

  v. DV 2 assumptions

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  vi. PV Assumptions:

 

  1. ***

 

  2. ***

 

  3. ***

 

  4. ***

 

  vii. EMC Assumptions:

 

  1. ***

 

  2. ***

If project assumptions either do not occur or prove to be inaccurate the
provisions of Subsection E, Change of Scope, of this section shall apply.

 

  D. Project Exclusions

The fee quoted to FORD for performance of the work under this Statement of Work
assumes that all of the following Exclusions will apply:

 

  i. ***

 

  ii. ***

 

  iii. ***

 

  iv. ***

 

  v. ***

 

  vi. ***

 

  vii. ***

 

  viii. ***

 

  ix. ***

 

  x. ***

 

  xi. ***

 

  xii. ***

 

  xiii. ***

 

  xiv. ***

 

  xv. ***

 

  E. Change of Scope

The occurrence of any of the following events which results in a change (that
BSQUARE deems, in its sole discretion, to be a significant change) in the work
as described in this Statement of Work will result in a COS:

 

  i. ***

 

  ii. ***

 

  iii. ***

 

BSQUARE Confidential    Page 11 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  iv. ***

 

  v. ***

 

  vi. ***

If any of the above occurs, BSQUARE will provide to FORD a COS form (attached as
Addendum A-1) that will detail the following:

 

  1. Additions and/or reductions in the scope of work

 

  2. Net change in the fees charged for the work.

 

  3. Net change in the schedule of BSQUARE Deliverables

FORD shall have *** from its receipt of the COS in which to provide its written
acceptance of the proposed COS. If FORD does not accept the proposed COS within
*** from the receipt of the COS, BSQUARE will continue the work as defined in
this Statement of Work. ***

 

  F. Rules of the Road & Third Party Dependencies. In the course of negotiating
the Agreement and this SOW, Ford and BSQUARE reached agreement on certain “rules
of the road” that would apply to this project, which are attached as Addendum
A-4 to this SOW, and incorporated herein by this reference,

 

VII. Third-Party Product Licenses/IP

The following third-party product licenses are required for the work under this
Statement of Work:

 

  A. ***

***

 

  i. ***

 

  ii. ***

 

  iii. ***

 

  iv. ***

 

  v. ***

 

  vi. ***

 

  vii. ***

 

  viii. ***

 

  B. ***

***

 

  i. ***

 

  ii. ***

 

VIII. Communication

During the project, BSQUARE will provide FORD with regular status reports.

Phone meetings will be scheduled. During this meeting, BSQUARE and FORD will
discuss the status of the projects and current issues.

 

IX. Acceptance Process

The following Acceptance Period, Acceptance Criteria, and Software Levels of
Quality apply to the BSQUARE deliverables as described in Section V, Project
Activities and Deliverables of this Statement of Work.

 

  A. Acceptance Period

***

***

 

  i. ***

 

  ii. ***

 

BSQUARE Confidential    Page 12 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  1. ***

***

 

  2. ***

 

  B. Acceptance Criteria and Levels of Quality

Table 3 describes the acceptance criteria and quality level for each of the
deliverables listed in Section V, Project Activities and Deliverables.

Table 3. Acceptance Criteria and Levels of Quality

 

ID

   BSQUARE
Deliverable
Phase   Section   Acceptance
Criteria   Acceptance
Period   Levels
of
Quality   Acceptance
Period
Following
Remediation

1

   ***   ***   ***   ***   ***   ***

3

   ***   ***   ***   ***   ***   ***

4

   ***   ***   ***   ***   ***   ***

5

   ***   ***   ***   ***   ***   ***

6

   ***   ***   ***   ***   ***   ***

7

   ***   ***   ***   ***   ***   ***

8

   ***   ***   ***   ***   ***   ***

9

   ***   ***   ***   ***   ***   ***

10

   ***   ***   ***   ***   ***   ***

Only defects contained in BSQUARE deliverables will be counted in the Acceptance
Criteria; however, if there are defects attributable to FORD or a third party,
BSQUARE will work to remediate the defect provided such additional work is
covered by a change of scope. If BSQUARE receives no notification by the end of
the Acceptance Period or the Remediation Acceptance Period as outlined in Table
3 above, FORD shall be deemed to have accepted the BSQUARE deliverable as of the
date of the last day of the Acceptance Period or Remediation Acceptance Period
for the BSQUARE deliverable.

***

Ford has the right to prioritize issues as they see fit throughout the course of
the project. Issues shall be closed in the order prioritized until the allowed
number of issues is reached and project time expires. All deviations from
prioritized issues resolution order shall be approved by Ford.

 

  C. Software Levels of Quality

BSQUARE supports several levels of software quality. ***

***

 

  1. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  e. ***

 

  f. ***

 

  2. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

BSQUARE Confidential    Page 13 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  3. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  4. ***

 

  a. ***

 

  b. ***

 

  c. ***

 

  d. ***

 

  D. Severity Levels of Defects

Severity describes the impact that the defect has on the acceptance of the final
product:

 

  1. ***

 

  •  

***

 

  •  

***

 

  2. ***

 

  •  

***

 

  •  

***

 

  3. ***

 

  •  

***

 

  •  

***

 

  4. ***

 

  •  

***

 

  •  

***

 

  •  

***

 

  5. ***

 

  •  

***

 

  •  

***

 

  E. Third-Party Software and Hardware

***

 

X. Costs

***

***

Notes:

 

  1) BSQUARE/Ford negotiated concession amount. ***. The email agreement did not
allocate the concession between the two projects. This concession amount
represents a simple prorated allocation of the concession amount between the two
projects based on the project as a percentage of the combined projects. No other
agreement is intended or implied by this prorated allocation.

 

  2) On *** BSQUARE and Ford agreed to certain changes of scope as outlined in
the Project Costs table and the Materials/Services table above. ***

 

  3) As part of the above referenced Bsquare/Ford concessions, the parties
agreed that there are no claims for delay of the project for work that has been
performed by Bsquare up through the date the Agreement and these SOW’s are
finalized.

 

BSQUARE Confidential    Page 14 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***

***

The parties expressly agree that the timing and cost of the overall project may
change depending on the occurrence of various conditions included but not
limited to those described in Section VI, Assumptions and External Dependencies.

 

BSQUARE Confidential    Page 15 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Addendum A-1

LOGO [g26230ex10_19pg59.jpg]

Change of Scope

BSQUARE Corporation

110 110th Ave. NE, Suite 200, Bellevue, WA 98004-5840

 

Project Code

 

Customer

 

Project Name

 

COS #

 

Date

       

 

Change Request Information – Completed by Preparer or Requestor Preparer:      
Requestor (if different):    Request Type:    ¨ Customer Request    ¨ Internal
Request    ¨ Other (Describe):          Request Priority:    ¨ Optional    ¨
Desirable    ¨ Mandatory COS Short Name:       Related COS #s:    COS
Description:    Estimate for COS – Completed by BSQUARE Program Manager
Estimator:          Est Start Date for COS:       Est Complete Date:    Est
Hours for COS:       Est Cost Impact ($):    Est Schedule Impact (days):      
New Project Total ($):    Impact on Deliverables:          Agreement Name:      
   Agreement Amendments:         

 

Customer Disposition – Completed by Customer Program Manager or Sponsor
Approval (Check One):    ¨ Approve    ¨ Disapprove    ¨ Defer Until:

Name (Print):

   Signature:   Date:

 

Final Signatures – Completed by BSQUARE BSQUARE Program Manager (Print):   
Signature:    Date: BSQUARE Vice President (Print):    Signature:    Date:
BSQUARE Authorized Officer (Print):    Signature:    Date: Note: Customer agrees
that this change request is an addendum to the existing Agreement with BSQUARE,
and all terms and conditions are still in effect in accordance with this change.
BSQUARE agrees to the changes reflected in this COS document subject to its
assumption that the individual who signs this COS on behalf of the customer has
the authority to bind the customer to the terms of this COS.

 

BSQUARE Confidential    Page 16 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Addendum A-2

LOGO [g26230ex10_19pg60.jpg]

Acceptance / Rejection Certificate

 

Client:

   Project Name:    Agreement:

Preparer:

   Date Submitted:

Section 1: To be Completed by Preparer or Requestor

  

Deliverable Name:

   Date Delivered:

Deliverable Description (Reference section in Statement of Work as appropriate):

 

BSQUARE Assessment of Compliance with Acceptance Criteria:

 

Outstanding Action Items Remaining:

 

Section 2: Client Assessment of Non-Compliance with Acceptance Criteria:

Use this section to describe non-compliance with Acceptance Criteria:

 

Section 3: Client Acceptance or Rejection of Deliverable ¨ Accept Deliverable   
   ¨ Reject Deliverable Section 4: Signatures BSQUARE believes the referenced
Deliverable / Milestone has been completed in accordance with the Acceptance
Criteria agreed between BSQUARE and FORD. If this document is not returned to
the BSQUARE Project Manager within #5 working days with signature or comments,
the deliverable will be considered accepted. Once accepted, by signature or by
default, future changes to this deliverable must be requested through a formal
Change of Scope Request.

Client Name (Print):

   Signature:    Date:

BSQUARE Program Manager (Print):

   Signature:    Date:

BSQUARE Vice President (Print):

   Signature:    Date:

 

Confidential treatment has been requested for portions of this agreement. This
agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

LOGO [g26230ex10_19pg59.jpg]

Extracted from: Master Spec List v2.32.xls

ADDENDUM A-3

The specifications provided in this Addendum are included for scope
clarification. In the event of a discrepancy between a written specification in
this Addendum and any term or specification in the SOW, this Addendum A-3 shall
take precedence.

 

ID

  

Specification

Name

   Version
in 2.32 ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***
***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   ***

 

BSQUARE Confidential    Page 18 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***    ***    ***     ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***
***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***

 

BSQUARE Confidential    Page 19 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***    ***    ***     ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***
***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    ***

 

BSQUARE Confidential    Page 20 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***    ***    ***     ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***
***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***
***    ***    *** ***    ***    ***

 

BSQUARE Confidential    Page 21 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***    ***    ***     ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***
***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***   
***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***   
*** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    ***

 

BSQUARE Confidential    Page 22 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***    ***    ***     ***    ***    *** ***    ***    *** ***    ***    *** ***
   ***    *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***
   *** ***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***
***    ***    *** ***    ***    *** ***    ***    *** ***    ***    ***

 

BSQUARE Confidential    Page 23 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ADDENDUM A-4

Ford and BSQUARE have agreed to the following Rules of the Road.

 

1. Version 2.3 of this Statement of Work represents the agreed upon requirements
and scope of work to be performed by BSQUARE under this project. The total
project cost for the work performed under this SOW shall not exceed $***, which
is the total cost from table 4 of Section X above, unless otherwise provided for
as a result of items 1.a) through 1.c) or e) below in this Addendum A-4. This
total project cost amount does not include materials/services (aka rebillables)
which are above the total project cost amount and both parties agree that the
rebillable amounts, currently estimated at $***, are not fixed. For clarity, the
parties understand that the EOL Text Fixture amounts in the total project cost
in Table 4 are being invoiced as rebillables.

 

  a) If Ford requests a change of scope beyond that agreed upon in SOW v2.3,
Ford is responsible for the additional cost.

 

  b) If Ford misses, or is late with, a deliverable, or the deliverable is not
of sufficient quality, and any of these conditions cause BSQUARE to expend extra
effort, Ford is responsible for the additional cost.

 

  c)

If a 3rd party misses, or is late with, a deliverable, or the deliverable is not
of sufficient quality, and any of these conditions cause BSQUARE to expend extra
effort, Ford will be responsible for the extra cost to BSQUARE. BSQUARE will
assist Ford in identifying the root cause such that Ford may pursue the 3rd
party for the overruns

 

  d) If BSQUARE asks for a change of scope due to a BSQUARE error or omission,
Ford will not be responsible for any increase in BSQUARE hours.

 

  e) In the event the root cause for the error or omission identified in 1.d)
above, is the result of an error or omission by any party other than BSQUARE
(i.e. Ford’s or a third party’s), BSQUARE will be reimbursed for all hours
expended or engaged to remedy the issue or discover the root cause.

 

2. BSQUARE will be responsible for increases in project hours assumed in SOW
v2.3 that are not due to the items identified in sections 1.a) through 1.c) or
1.e) above (i.e. if BSQUARE misestimated a task in SOW v2.3 that ends up taking
longer than anticipated and the overrun wasn’t caused by Ford or a third-party,
BSQUARE will not bill Ford for the additional hours incurred).

 

3. If a scope change is identified resulting from Items 1.a) through 1.c) and
Item 1.e), regardless of whether BSQUARE has previously performed work, the
parties will enter into a Change of Scope (COS) to identify the tasks involved
in the COS. Unless otherwise agreed to by the parties, COS shall be invoiced by
BSQUARE on a fixed price basis. Each individual COS shall contain a separate
line item for materials/rebillables and one for labor costs. If the COS is
approved by Ford, Buyer will issue a P.O.

Ford and BSQUARE also agree that the table below includes, to the best of both
parties’ knowledge, all of the remaining Ford and third party deliverables and
other dependencies relevant to BSQUARE’s work hereunder, as of the date of this
SOW. This schedule does not include items already delivered to BSQUARE as of the
date of this SOW, nor does it include any additional items that may be required
as a result of a Change of Scope. BSQUARE shall not be responsible for any
delays, costs, or damages associated with any deviations or failures by Ford
and/or a third party to meet the requirements of the table below. If BSQUARE
causes any delay resulting in increased costs, BSQUARE’s responsibility for such
costs shall be in accordance with the terms of the Agreement.

 

Vendor

  

Description of the Deliverable

  

BSQUARE

Gated

Deliverable?

  

Final Delivery

Date Expected

from Vendor to

Bsquare

  

Required Quality

  

Comment as of ***

***    ***    No    ***    ***    ***    ***    No    ***    ***    *** ***   
***    No    ***    ***   

 

BSQUARE Confidential    Page 24 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

***    ***    No    ***    ***    *** ***    ***    No    ***    ***    *** ***
   ***    No    ***    ***    ***    ***    No    ***    ***    ***    ***    No
   ***    ***    ***    ***    No    ***    ***    ***    ***    No    ***   
***    *** ***    ***    No    ***    ***    ***    ***    No    ***    ***   
*** ***    ***    No    ***    ***    *** ***    ***    ***    ***    ***    ***
   ***    ***    ***    ***    ***    ***    No    ***    ***    *** ***    ***
   ***    ***    ***   

 

*

***

Ford and BSQUARE have also agreed that as of the date of this SOW, there are no
claims pending against BSQUARE for any delays of the project for work that has
been performed by Bsquare up through the date the Agreement and these SOW’s are
finalized.

 

BSQUARE Confidential    Page 25 of 25    Confidential treatment has been
requested for portions of this agreement. This agreement omits the information
subject to the confidential treatment request. Omissions are designated as ***.
A complete version of this agreement has been filed separately with the
Securities and Exchange Commission.